DETAILED ACTION
This action is in response amendments filed 23 November 2022 for application 16/435604 filed on 10 June 2019. Currently claims 1-20 are pending.  The rejection under 35 USC 112(b) has been withdrawn in light of the amendments. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 23 November 2022 have been fully considered but they are, in part, not persuasive. 

Specifically, the Applicants Argue:
Applicant argues, the claims are at least directed toward a particular application of the alleged judicial exception, where the claims are directed toward generating question and answer sets for day to day activities of a user through data collected from a mobile device. In particular, claims 1, 8, and 15 now recite additional features related to the natural language processing that are utilized to generate questions and answer sets from user data on a mobile device. …The use of the natural language processing on computer related data are features that cannot be done in the mind or by pen and paper. As previously asserted, the recitation of a "natural language processing [(NLP)] technique" or "NLP tool" has been held to be patent eligible subject matter and to represent significantly more than the alleged judicial exception.. …In particular, Applicant's recitations of "natural language processing" include, for example, in ...generating, by the computer device, a set of cognitive questions representing at least a portion of the activity data using natural language processing techniques on the portion of the activity data to generate the set of cognitive questions by parsing words in the activity data; generating, by the computer device, an answer set using the natural language processing techniques for each cognitive question of the set of cognitive questions, the answer set containing a correct answer and a plurality of incorrect answers with a different syntax, grammatical, or stylistic characteristic than the correct answer... Based on these amendments, the claimed invention includes particular applications for the natural language processing techniques and tools to generate a set of questions along with a set of answers for each question. None of these features only place these steps in a natural language processor, instead, they provide techniques and tools that rely upon syntax and grammatical rules to parse user activity data, and generate incorrect answers different than the correct answer using word/phrase substitution and syntactical, grammatical, or stylistic characteristics. … Additionally, the NLP identifies words/phrases/values within the activity data and generates incorrect answers with different syntax, grammar, or stylistic characteristics than the correct answer. …Applicant's use of NLP techniques/tools limit the use of NLP to providing at least a particular question and a particular answer set, where each of the incorrected answers differ from the correct answer. Thus, the NLP techniques/tools are not simply a recitation to a technological environment but to a practical application of the NLP techniques/tools. Therefore, Applicant submits that independent claims 1, 8, and 15, and their dependent claims 2-7, 9-14, and 16-20, are directed to patent eligible subject matter under the subject matter eligibility analysis.  For these reasons, Applicant's independent claims 1, 8, and 15 and dependent claims 2-7, 9-14, and 16-20 are not an abstract idea, but instead are directed to patent eligible subject matter.

Examiner Response
The Examiner respectfully disagrees.  As expressed in both the 24 August 2022 NOFA, the parsing operation applied to the activity data to generate the cognitive questions is a mental step (an act of observation or judgement) which can be performed on pen and paper. While the limitation element “natural language process” must be treated at step 2A, prong 2 and Step 2B as an additional element, it simply links the judicial exception to a particular technological environment (namely, the environment of natural language processing) but does not integrate the judicial exception into a practical application even when viewed within the claim as a whole because the computing devices performing the corresponding functions are recited at a high level of generality and correspond to generic computer functions. In other words, the mere invocation of natural language processing within the claims is insufficient to integrate the judicial exception into a practical application because it merely links the judicial exception to a particular technological application (without reciting additional functions which integrate those claims into a practical technological application). Simply reciting a syntax, syntactic rule, grammatical rule, or substitution of one word for another is insufficient to integrate the judicial exceptions into a practical technological application. 

The Applicants Further Argue:
Independent claim 1 has been amended to additionally recite, amongst other features: ...generating, by the computer device, a set of cognitive questions representing at least a portion of the activity data using natural language processing techniques on the portion of the activity data to generate the set of cognitive questions by parsing words in the activity data; generating, by the computer device, an answer set using the natural language processing techniques for each cognitive question of the set of cognitive questions, the answer set containing a correct answer and a plurality of incorrect answers with a different syntax than the correct answer... Notwithstanding the Examiner's rejection, Applicant submits that Lee and Grandmaison do not teach or suggest all the features of claim 1, such that claim 1 is distinguishable over the applied references. For example, Lee and Grandmaison do not teach or suggest the above recited feature of claim 1.  On pages 48 and 49 of the Office Action, the Examiner asserts that Lee teaches or suggests "generating, by the computer device, a set of cognitive questions representing at least a portion of the activity data using natural language processing techniques on the portion of the activity data to generate the set of cognitive questions by parsing words in the activity data; generating, by the computer device, an answer set for each cognitive question of the set of cognitive questions, the answer set containing a correct answer and a plurality of incorrect answers" his feature to additionally recite "generating, by the computer device, an answer set using the natural language processing techniques for each cognitive question of the set of cognitive questions, the answer set containing a correct answer and a plurality of incorrect answers with a different syntax, grammatical, or stylistic characteristic than the correct answer." Lee describes using a template to generate a question and answer (see paragraph 0057 and 0058) and a natural language processing technology for extracting parts of a content, however, Lee is silent with regard to use of NLP techniques to generate the questions and answers as a whole (and not just extract an "important sentence or keyword" as described in paragraph 0047). Lee also does not teach or suggest correct answers being different than incorrect answers to say the least different in syntax, grammar, or stylistically. Therefore, Lee is silent with regard to the above recited amended feature as now recited in claim 1. …. For at least the above reasons, Applicant submits that, Lee and Grandmaison also do not teach or suggest the above-recited features of claim 8…. Applicant notes, claim 15 recites: "generating an answer set using the natural language processing techniques for each cognitive question of the set of cognitive questions, the answer set containing a correct answer and a plurality of incorrect answers, the plurality of incorrect answers are generated by substituting one of the parsed words of the correct answer with another word." Lee and Grandmaison are also silent with regard to "the plurality of incorrect answers are generated by substituting one of the parsed words of the correct answer with another word."… Additionally, on pages 18 and 19, and 54 of the Office Action, the Examiner asserts that "identifying a data type of the activity accessed" as recited in claim 15 is described in paragraph 0056 of Lee. However, Lee at paragraph 0056 describes "the question and answer data may include a question related to at least one among the important sentence and the keyword included in the content information, the image, the video, and the voice and, and a correct answer for the question." However, nothing in Lee suggest such an identification is made of the data type accessed, rather Lee only suggests the use of different content information without considering whether the data type would matter.

Examiner Response
The Examiner respectfully disagrees while noting that, during examination, a claim must be given its broadest reasonable interpretation consistent with the specification: M.P.E.P. 2173.01(l), M.P.E.P. 2111.01(II). Lee teaches generating, by the computer device,  a set of cognitive questions representing at least a portion of the activity data using natural language processing techniques on the portion of the activity data to generate the set of cognitive questions by parsing words in the activity data because he teaches that at a set of questions (at least one question or a number of questions) is generated from the extracted content data (i.e., each question is generated automatically by the computer in response to a portion of the content/activity data) and wherein NLP is used in this question generation by virtue of its function to find important sentences in the activity data and automatically parse it to determine keywords that are used to generate the questions and answers (See at [0047] For example, the content information may include an important sentence or a keyword extracted from the text included in the content. When the content includes text, the content information generator 110 may extract an important sentence or keyword from the text included in the content. In an example, natural language processing technology or document Summarizing technology may be used for extracting the important sentence or keyword., Further at [0056] For example, the question and answer data may include a question related to at least one among the important sentence and the keyword included in the content information, the image, the video, and the Voice and, and a correct answer for the question., Further at [0064] For example, the priority for the question and answer data may be updated, deleted, or changed according to criteria Such as, for example, a lapse of time, the number of questions, and an addition of new question and answer data., Further at [0087, Figures 1, 5-7] In an example, the cognitive function test device 100 generates the question and answer data by applying the generated content information to at least one question and answer template.). Moreover, Lee also teaches generating, by the computer device,   an answer set using the natural language processing techniques for each cognitive question of the set of cognitive questions, the answer set containing a correct answer and a plurality of incorrect answers …. because he teaches that at least one answer (answer set) is generated from the extracted content data corresponding to each question such that this answer set always includes a correct answer but also may include incorrect answers such as in the case in which the user is presented a set of suggested answers (Figure 5) from amongst which the user must guess the correct answer and because, as previously pointed out, NLP is used to find important sentences in the activity data and parse it to determine keywords that are used to generate the questions and answers (i.e., NLP is used to automatically generate the answers as well as the questions))  (See at [0057] As another example, the question and answer data may include a question related to the additional information included in the content information, and a correct answer for the question., [0058] The question and answer data generator 120 generates at least one piece of question and answer data by applying the content information generated by the con tent information generator 110 to the question and answer template. In an example, the question and answer template may have various forms such as, for example, one in which the keyword is inserted into the important sentence, one in which a time is guessed using the content, and one in which the type of the content in which the important sentence is included is guessed., Further at [0087, Figures 1, 5-7] In an example, the cognitive function test device 100 generates the question and answer data by applying the generated content information to at least one question and answer template.) Although Lee derives questions and answers (using NLP) from different syntactic and grammatical elements in a sentence with the syntactic context used to form a question or answer, he does not explicitly disclose that the incorrect answers in a multiple choice set of answers have a different syntax than the correct answer (see Figure 5 for example). However, as set forth in the current office action, Pracar teaches this limitation (namely “with a different syntax than the correct answer”). 
Furthermore, Lee also teaches the similar elements recited in claim 8 along, specifically the limitation using natural language processing tools to generate the answer set by parsing words in the activity data using a syntax or grammatical rule,  because he (similarly) teaches that a set of questions (at least one question or a number of questions) is generated from the extracted content data (i.e., each question is generated in response to a portion of the content/activity data) such that NLP is used to find important sentences in the activity data and parse it to determine keywords that are used to generate the questions and answers such that, as shown in Figure 2 (i.e., NLP is used to generate both questions and answers);  the important keyword is determined from certain syntax or grammatical elements in the sentence that point to a time or a noun such as a person, event, or location, the syntactic context of which is used to form a question or answer. where it is noted that the generation of these questions also makes use of a grammatical rule in the form of word morphology (i.e., how a word is formed), in the form of semantics (i.e., word meaning), as well as in the enumeration of the answers (i.e., a number is also a word) such as shown in Figure 5 where the combination of the number and the answer words also is a syntax rule (i.e., the pattern of combining words which is also used in forming the question) (See at [0047] For example, the content information may include an important sentence or a keyword extracted from the text included in the content. When the content includes text, the content information generator 110 may extract an important sentence or keyword from the text included in the content. In an example, natural language processing technology or document Summarizing technology may be used for extracting the important sentence or keyword., Further at [0056, Figures 2-7]  For example, the question and answer data may include a question related to at least one among the important sentence and the keyword included in the content information, the image, the video, and the Voice and, and a correct answer for the question.).
Furthermore, Lee also teaches the similar elements recited in claim 15, specifically teaching identifying a data type of the activity data accessed; generating, by the computer device,  a set of cognitive questions representing at least a portion of the activity data using natural language processing techniques on the portion of the activity data to generate the set of cognitive questions by parsing words in the activity data using a syntax or grammatical rule;  because he teaches that a set of questions (at least one question or a number of questions) is generated from the extracted content data (i.e., each question is generated in response to a portion of the content/activity data with that data including data of various different types in a BRI sense such as email, image, video, and voice or temporal vs. spatial), in which NLP is used to find important sentences in the activity data and parse it to determine keywords that are used to generate the questions and answers (i.e., NLP is used to generate the questions and answers) such that, as shown in Figure 2, the important keyword is determined from certain syntax or grammatical elements in the sentence that point to a time or a noun such as a person, event, or location, the syntactic context of which is used to form a question or answer; it is noted that the generation of these questions also makes use of a grammatical rule in the form of word morphology (i.e., how a word is formed), in the form of semantics (i.e., word meaning), as well as in the enumeration of the answers (i.e., a number is also a word) such as shown in Figure 5 where the combination of the number and the answer words also is a syntax rule (i.e., the pattern of combining words which is also used in forming the question) (See at [0031]  The processor may be configured to generate the content information by extracting a portion of the content, and wherein the portion of the content comprises any one or any combination of a keyword, an important sentence, a character in an image, an image, a series of sequential images from a video, a video segment, and an audio segment. Further at [0047] For example, the content information may include an important sentence or a keyword extracted from the text included in the content. When the content includes text, the content information generator 110 may extract an important sentence or keyword from the text included in the content. In an example, natural language processing technology or document Summarizing technology may be used for extracting the important sentence or keyword., Further at [0056] For example, the question and answer data may include a question related to at least one among the important sentence and the keyword included in the content information, the image, the video, and the Voice and, and a correct answer for the question., Further at [0064] For example, the priority for the question and answer data may be updated, deleted, or changed according to criteria Such as, for example, a lapse of time, the number of questions, and an addition of new question and answer data., Further at [0087, Figures 1, 5-7] In an example, the cognitive function test device 100 generates the question and answer data by applying the generated content information to at least one question and answer template.) In addition, Lee teaches  generating an answer set using the natural language processing techniques for each cognitive question of the set of cognitive questions, the answer set containing a correct answer and a plurality of incorrect answers, the plurality of incorrect answers are generated by substituting one of the parsed words of the correct answer with another word;  because he teaches that at least one answer (answer set) is generated from the extracted content data corresponding to each question such that this answer set always includes a correct answer but also may include incorrect answers such as in the case in which the user is presented a set of suggested answers (Figure 5) from amongst which the user must guess the correct answer and wherein, as previously pointed out, NLP is used to find important sentences in the activity data and parse it to determine keywords that are used to generate the questions and answers where, as shown in Figure 5, the correct answer is differentiable from the correct answer by substitution of a correct word with an incorrect word (See at [0057] As another example, the question and answer data may include a question related to the additional information included in the content information, and a correct answer for the question., [0058] The question and answer data generator 120 generates at least one piece of question and answer data by applying the content information generated by the con tent information generator 110 to the question and answer template. In an example, the question and answer template may have various forms such as, for example, one in which the keyword is inserted into the important sentence, one in which a time is guessed using the content, and one in which the type of the content in which the important sentence is included is guessed., Further at [0087, Figures 1, 5-7] In an example, the cognitive function test device 100 generates the question and answer data by applying the generated content information to at least one question and answer template.) 

The Applicants Further Argue:
For example, with regard to claim 6, Lee, Grandmaison, Dennis, and Peterson fail to teach or suggest "generating a linking information associating each of the encrypted cognitive 6302-questions and the encrypted answer set," since Lee, Dennis, and Peterson are silent with regard to a linking information of encrypted answer sets and encrypted questions. Further, on pages 2-5 of the Office Action, the Examiner relies upon Peterson to teach or suggest "generating a linking information." However Peterson is silent with regard to the linking info being of questions and answer sets that are encrypted. Thus, Peterson does not teach or suggest the claimed "linking information." Therefore, the combination of Lee, Grandmaison, Dennis, and Peterson does not teach or suggest the recited amended features of claim 6. … Further, with regard to claim 13, Lee, Grandmaison, Dennis, and Peterson do not teach or suggest a "when the selected cognitive question is retrieved, recalling the answer set based on the linking information." Nothing in the asserted references describes this feature. On pages 3-5 and 72, the Examiner asserts that the recited "linking information" is taught or suggested by Peterson at paragraphs 0030, 0055, 0069, 0072, 0073, 0077, and 0084. The "chain of custody" described in Peterson describes associated chain of custody with regard to a test question or answer. Nothing in Peterson describes the association described on page 4 of the Office action between answers and questions. Peterson only describes tracking changes to a question OR answer…. Further, with regard to claim 20, Lee, Grandmaison, Dennis, and Peterson do not teach or suggest a "wherein the generating of the set of cognitive questions triggers the encrypting of the set of cognitive questions, and the generating of the answer set of each cognitive question triggers the encrypting of the answer set; and wherein dynamically selecting the one or more cognitive questions further comprises: decrypting the one or more selected cognitive questions and the corresponding answer set." Nothing in the asserted references describes this feature.

Examiner Response
The Examiner respectfully disagrees while again noting that, during examination, a claim must be given its broadest reasonable interpretation consistent with the specification: M.P.E.P. 2173.01(l), M.P.E.P. 2111.01(II). Peterson does teach generating a linking information associating each cognitive question and the encrypted answer set because the identifier information in the chain of custody (linking information) includes the association of the (encrypted) question with the encrypted multiple choice answers in a new or modified question answer set question (i.e., relative to any changes to that set such as to a question or to an answer) so that a (potentially modified) question remains associated with a (potentially modified answer) according to a (temporal) chain of custody. In other words, Petersen teaches that, in addition to encrypting the question (including the multiple choice answers) and the answer, the system generates link information that relates the question/answer set to a chain of custody, that includes information such as the origin of the test/answer set and any modification to the question/answer set such that this identifier information (e.g., of a teacher or test question/answer set modifier) associates any modified element of the question (answer) set to the respective answer (question) set and because, in addition and alternatively, the student response includes an encryption that relates/links the question with the (multiple choice) answer set in the context of the student him or herself (i.e., the question and answer/answer set are linked via the encryption/decryption throughout the path traversed by the question/answers) (-viz., [0072, 0073, 0077, 0084] The encryption/decryption engine 230 is also configured to identify a chain of custody of the data. For example, more than one device or server may encrypt/alter the data and the encryption/decryption engine 230 can identify which devices or servers have done so. This may include a user device adding a device identifier to the test answer, then transmitting the test answer to a proctor device which adds a proctor identifier, and then transmitting the test answer to the local server which also adds a local server identifier., The local server 120 also includes an identifier engine 240. The identifier engine 240 can be configured to identify a user and/or a user device by using a user identifier and/or user device identifier. For example, the identifier engine 240 identifies the user associated with the user device as John Smith in a Colorado high school in Grade 12. The identifier engine 240 may also identify the type of user device operated by the user (e.g., mobile device, tablet, desktop computer) and/or alter educational test question based in part on the identification of the user and/or user device., The identifier engine 240 is also configured to identify a storage medium identifier. For example, when the Storage medium is coupled with the local server, the storage medium identifier can be copied to the local memory and/or the identifier data store 290. The storage medium identifier can identify the origin of the educational test question (e.g., the testing entity) and incorporate with other identifiers (e.g., a particular teach with identifier 2100 provided the test from storage medium M400 on January 1)., The identifier data store 290 is configured to store identifier information related to a chain of custody or history of a particular educational test question or test answer. For example, the identifier data store 290 can identify Smith Middle School, proctor Mr. Johnson, test date on January 1, transferred to user Johnny Smith, user identifier A10234, answer returned in 59 minutes from the start time of the test, etc. One or more items of information relevant to the educational test question, test answer, or data security can be stored as an identifier or with the identifier data store 290.) 
Furthermore, with respect to claim 13 which recites limitations similar to claim 6, Peterson further teaches and when the selected cognitive question is retrieved, recalling the answer set based on the linking information because, in addition to encrypting each question in a set of questions on a test (including the respective multiple choice answers for each question) and each corresponding answer, the system generates link information that relates the question/answer set to a chain of custody, that includes information such as the origin of the test/answer set and any modification to the question/answer set such that this identifier information (e.g., of a teacher or test question/answer set modifier) associates any modified element of the question/answer set to any other element of the question/answer set (which does not exclude the association of the (encrypted) question with the encrypted multiple choice answers in a new or modified question/answer set – i.e., identifier information associates the question/answer set with the chain of custody but also associates the question with the answer at any given step in that chain of custody) such that chain of custody/linking associates an answer set to a question (when retrieved/decrypted); in addition and alternatively, the student response includes an encryption (and subsequent decryption) that relates/links the question with the (multiple choice) answer set in the context of the student, which, even though this occurs after the question generation and answering still corresponds to the recited claim limitation (See at [0072] The encryption/decryption engine 230 is also con figured to identify a chain of custody of the data. For example, more than one device or server may encrypt/alter the data and the encryption/decryption engine 230 can identify which devices or servers have done so. This may include a user device adding a device identifier to the test answer, then transmitting the test answer to a proctor device which adds a proctor identifier, and then transmitting the test answer to the local server which also adds a local server identifier., Further at [0073] The local server 120 also includes an identifier engine 240. The identifier engine 240 can be configured to identify a user and/or a user device by using a user identifier and/or user device identifier. For example, the identifier engine 240 identifies the user associated with the user device as John Smith in a Colorado high school in Grade 12. The identifier engine 240 may also identify the type of user device operated by the user (e.g., mobile device, tablet, desktop computer) and/or alter educational test question based in part on the identification of the user and/or user device., Further at [0077] The identifier engine 240 is also configured to identify a storage medium identifier. For example, when the Storage medium is coupled with the local server, the storage medium identifier can be copied to the local memory and/or the identifier data store 290. The storage medium identifier can identify the origin of the educational test question (e.g., the testing entity) and incorporate with other identifiers (e.g., a particular teach with identifier Z100 provided the test from storage medium M400 on January 1)., Further at [0084, Figure 2] The identifier data store 290 is configured to store identifier information related to a chain of custody or history of a particular educational test question or test answer. For example, the identifier data store 290 can identify Smith Middle School, proctor Mr. Johnson, test date on January 1, transferred to user Johnny Smith, user identifier A10234, answer returned in 59 minutes from the start time of the test, etc. One or more items of information relevant to the educational test question, test answer, or data security can be stored as an identifier or with the identifier data store 290.) 
Furthermore, with respect to claim 20 which also recites limitations similar to claim 6, Peterson the recited limitations for the same reasons as indicated for claim 6.

The Applicants Further Argue:
Further, with regard to claim 7, Lee, Grandmaison, Dennis, and Zeng fail to teach or suggest "determining, by the computer device, selection of a correct answer to the selected cognitive question by comparing the selection to metadata associated with the answer set, wherein the metadata includes a number or other designation for the correct answer... wherein the reward includes virtual rewards including virtual pets, assistants, or in game bonuses," as amended. On pages 20 and 21 of the Office Action, the Examiner asserts that Lee, Grandmaison, Dennis, and Zeng teach "determining, by the computer device, selection of a correct answer to the selected cognitive question by comparing the selection to metadata associated with the answer set." In particular, the Examiner asserts that Lee teaches the recited "metadata," and Zeng teaches the recited "rewards." However, first, it is unclear how Lee teaches the recited "metadata," further, Lee is silent with regard to "wherein the metadata includes a number or other designation for the correct answer." In contrast Lee just compares answer to the user answer and not metadata of the answer to the user's answer (see paragraphs 0073-0075). Further, Zeng is silent with regard to "wherein the reward includes virtual rewards including virtual pets, assistants, or in game bonuses." In contrast, Zeng describes "rewards/incentives and motivation mechanisms are sufficient to keep elderly users engaged and entertained in a sustained manner." See Table 3. Thus, Lee, Grandmaison, Dennis, and Zeng does not teach or suggest the recited amended features of claim 7. …For at least the above reasons, Applicant submits that Lee, Grandmaison, Dennis, and Peterson do not teach or suggest the recited "linking information" but also "when the selected cognitive question is retrieved, recalling the answer set based on the linking information," as recited in claim 13.  Further, as argued above in response to the rejection of claim 7, Lee, Grandmaison, Dennis, and Zeng do not teach or suggest "reward" being a particular type of reward. Further, none of the asserted references teach or suggests "wherein the reward includes discounts or other third-party awards to the user" as now recited in amended claim 14. In contrast Zeng only describes reward/incentives to keep elderly users engaged in a general manner. Thus, Zeng does not teach the above-recited amended feature. For at least the above reason, Applicant submits that Lee, Grandmaison, Dennis, and Peterson do not teach or suggest the above-recited features of claim 14. 

Examiner Response
The Examiner respectfully disagrees in part while again noting that, during examination, a claim must be given its broadest reasonable interpretation consistent with the specification: M.P.E.P. 2173.01(l), M.P.E.P. 2111.01(II). Specifically, Lee teaches determining, by the computer device,   selection of a correct answer to the selected cognitive question by comparing the selection to metadata associated with the answer set; wherein the metadata includes a number or other designation for the correct answer because he teaches that, in response to the selection of an answer by the user, the system determines if the user’s answer is correct while also measuring a response time associated with that answer (this is a type of metadata associated with the answer/answer set) such that the determination of the effectiveness of the user’s response includes the comparison of the response time in the current answer set/evaluation with previous response times associated with that answer set; an indication of cognitive impairment is sent to the user if the response time increases which, in this case, is indicative of a negative overall response to the question but such that the response time (a number) is descriptive of (i.e., a designation of) the correct answer (correctness of the answer) and the variation of the correctness of that response over time as an indication of a progression of cognitive disease conditions (See at [0073] When the user's answer is input, the question and answer executor 130 evaluated the answer input by the user, and provide an evaluation result to the user. For example, the question and answer executor 130 may compare the answer of the user and the correct answer included in the question and answer data, determine whether the answer of the user is correct, and provide the determined result to the user. In another example, the question and answer executor 130 may measure a response time of the user for the provided question, and provide the measured response time to the user., Further at [0074] In an example, the accumulated evaluation results may include a correct answer rate for the question and answer performed during the period of time or statistical information on an average response time., Further at [0075] For example, the question and answer executor 130 provides the mild cognitive impairment diagnosis advisory message to the user when the evaluation result continuously degrades, such that the user may not miss a treatment period. In an example, the evaluation result degrades when the correct answer rate continuously decreases, the correct answer rate is of a predetermined level or less, or the response time continuously increases.)
With respect to the arguments directed to the amended limitations that recite particular types of rewards, the Examiner concurs that Zeng does not teach the amended limitations. However, those arguments are moot because of the new grounds of rejection set forth herein specifically with respect to those amended limitations in view of Meckler (claim 7) and Glover (claim 14). 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101. because the claims are directed to an abstract idea; and because the claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea, see Alice Corporation Pty. Ltd. v. CLS Bank International, et al, 573 U.S. (2014).
As an initial matter, according to the first part of the Alice analysis (Step 1), the claims were determined to be directed to one of the four statutory categories: an article of manufacture, a method/process (claims 1-7), a machine/system/product (claims 8-20), and/or a composition of matter.
Secondly, based on the claims being determined to be within one of the four categories (i.e., process, machine, manufacture, or composition of matter) it must be determined if the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (Step 2A). This step consists of a two-prong inquiry: (1) Does the claim recites an abstract idea, law of nature, or natural phenomenon? and (2) Does the claim recite additional elements that integrate the judicial exception into a practical application?
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite mathematical concepts, mental processes, and methods of organizing human activity. This judicial exception is not integrated into a practical application because it fails to integrate the judicial exception into a practical application and generic recited computer elements do not add meaningful limitations The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed in the following analysis.
Regarding independent claims 1, 8, and 15 the following analysis shows that the limitations recite the judicial exception of an abstract idea in the mathematical concepts and mental processes groups and do not recite additional elements that integrate the judicial exception into a practical application.

Claim 1 does not satisfy the two-Prong Test as explained in the analysis of each limitation below:
Step 2A
Prong 1:
A method, comprising: … activity data … associated a day to day activity indicated by calendar data of an action performed by a user … generating a set of cognitive questions representing at least a portion of the activity data using … techniques on the portion of the activity data to generate the set of cognitive questions by parsing words in the activity data;  (Yes)  The claim, under its broadest reasonable interpretation, recites mental steps of generating/formulating question using (activity) data/information in which that data is associated with location and calendar data (additional details of the mental step) by performing a parsing (judgement, evaluation) of the words in a dataset which also may be performed by pen and paper.  The mere recitation of a generic computer device to perform this generation of a cognitive questions does not take the claim limitation out of the mental processes groups.
generating an answer set using … techniques for each cognitive question of the set of cognitive questions, the answer set containing a correct answer and a plurality of incorrect answers with a different syntax than the correct answer; (Yes)  The claim, under its broadest reasonable interpretation, recites mental steps of generating/formulating correct and distinct incorrect answers to questions which also may be performed on pen and paper. The mere recitation of a generic computer device to perform this generation does not take the claim limitation out of the mental processes groups. 
dynamically selecting one or more cognitive questions from the set of cognitive questions based on one of a time of day or a frequency of the activity data; - (Yes)  The claim, under its broadest reasonable interpretation, recites mental steps of selecting/choosing questions from a set of questions (according to various temporal criteria) which also can be performed on pen and paper. The mere recitation of a generic computer device to perform this selection does not take the claim limitation out of the mental processes groups. 
 … presentation of a selected cognitive question from the one or more cognitive questions within …, presentation of the selected cognitive question including presentation of an answer set corresponding to the selected cognitive question. (Yes)  The claim, under its broadest reasonable interpretation, recites mental steps of presenting questions (including selected questions) and presentation of a corresponding set of answers which also may be performed on pen and paper. The mere recitation of a generic computer device to perform this presentation does not take the claim limitation out of the mental processes groups.
Prong 2 (No): The claim recites additional elements:
by a computer device…from a mobile computing device… mobile computing device … mobile computing device… presented by the mobile computing device … the mobile computing device  - The mobile computing device at which the interface is generated, at which the activity data is accessed, and at which the interface presents questions and answers and which is used in the performance of the mental steps are recited at a high level of generality and are no more than mere instructions to apply the exception using a generic computer component.
accessing activity data … the activity data being associated with a day to day activity indicated by calendar data of an action performed by a user … wherein the calendar data includes a calendar appointment of the user The accessing of data (details of which include calendar and user appointment data) is a data gathering operation which is an insignificant extra-solution activity that does not take the claim out of the mental processes group (see MPEP 2106.05(g)).
… presentation of a selected cognitive question from the one or more cognitive questions within …, presentation of the selected cognitive question including presentation of an answer set corresponding to the selected cognitive question. The presentation of selected cognitive questions is also a data gathering operation which is an insignificant extra-solution activity that does not take the claim out of the mental processes group (see MPEP 2106.05(g)).
generating a question interface presented …, the question interface including the one or more selected cognitive questions and causing presentation… question interface presented at … The user interface generated at the mobile device which presents questions and answers and used in the performance of the mental steps are recited at a high level of generality and are no more than mere instructions to apply the exception using a generic computer component and do not impose a meaningful limit on the judicial exception..  In addition, the function of presenting information is a mere data output step that is recited at a high level of generality that does not impose a meaningful limit on the judicial exception.
Natural language processing … Natural language processing The “natural language processing” is recited at a high level of generality and merely generally link to respective technological environments (NLP) and therefore likewise amounts to no more than a mere instructions to apply the exception using generic computer components and is insufficient to integrate the mental and mathematical steps into a practical application.
None of these four additional elements integrate the judicial exception into a practical application because the computing devices and the training of a machine learning model are recited at a high level of generality and correspond to generic computer functions.  
In addition, according to the second part of the Alice/Mayo test (step 2B), it must be determined if the claim as a whole recite something significantly more than the judicial exception, when considered both individually and as an ordered combination. The recitation in the preamble is insufficient to transform a judicial exception to a patentable invention because the preamble elements are recited at a high level of generality that simply linked to a field of use, see MPEP 2106.05(h). The examiner further notes that the claim limitation(s) below are deemed insufficient to transform a judicial exception to a patentable invention, as described in the analysis that follows below:
The elements in the limitations below are insufficient to transform a judicial exception to a patentable invention because the recited elements are considered insignificant extra-solution activity, see MPEP 2106.05(g):
Generic computer (mobile computing device) implemented method, processing resources as noted above.
accessing activity data … the activity data being associated with a day to day activity indicated by calendar data of an action performed by a user … wherein the calendar data includes a calendar appointment of the user It is first noted that, in addition to being a functional step performed by generic computer components,  the extra-solution of data gathering (accessing data) is acknowledged to be well-understood, routine, conventional activity (see, e.g., court recognized WURC examples in MPEP 2106.05(g)(3)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
… presentation of a selected cognitive question from the one or more cognitive questions within …, presentation of the selected cognitive question including presentation of an answer set corresponding to the selected cognitive question. It is first noted that, in addition to being a functional step performed by generic computer components,  the extra-solution of data gathering (presenting data) is acknowledged to be well-understood, routine, conventional activity (see, e.g., court recognized WURC examples in MPEP 2106.05(g)(3)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Natural language processing … Natural language processing the NLP is recited at a high level of generality that simply links to a field of use as noted above 
 generating a question interface presented …, the question interface including the one or more selected cognitive questions and causing presentation… question interface presented at … It is first noted that, in addition to being a functional step performed by generic computer components,  the extra-solution of data outputting (presenting information) is acknowledged to be well-understood, routine, conventional activity (see, e.g., court recognized WURC examples in MPEP 2106.05(g)(3)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. It is also noted that, in addition to being a functional step performed by generic computer components,  the extra-solution of displaying at a user interface are routine and well known (see for example, Nagaratnam et al. (US2019/0. 158477, published 23 May 2019) teach the displaying of personalized psychology cognitive questions ([Figures 1B-1D, 0003]at a user interface for user access authentication in which it is indicated that prior art also performs even if in a less secure manner ([0002]). 
As discussed in the step 1, 2A Prongs 1 and 2, and 2B analyses, claim 1 limitations examined individually or as an ordered combination recites no meaningful limitations that amount to significantly more than the exception itself. In particular, there are no indication that the combination of elements improves the functioning of a computer or improves another technology. Therefore, when looking at the claim elements individually or an ordered combination, claim 1 does not recite identified elements deemed by the courts as "significantly more”.
Independent claim 8 recites similar elements analyzed in claim 1 above and is rejected for the same reasons as claim 1 where it is noted that the “generating an answer set for each cognitive question of the set of cognitive questions, the answer set containing a correct answer and a plurality of incorrect answers using … tools to generate the answer set by parsing of words … using a syntax or grammatical rule” is a mental step (judgement, evaluation, pen and paper). Specifically, according to the second part of the Alice/Mayo test (step 2B), it must be determined if the claim as a whole recite something significantly more than the judicial exception, when considered both individually and as an ordered combination. The recitation in the preamble is insufficient to transform a judicial exception to a patentable invention because the preamble elements are recited at a high level of generality that simply linked to a field of use, see MPEP 2106.05(h). The examiner further notes that the claim limitations below are deemed insufficient to transform a judicial exception to a patentable invention, as described in the analysis that below.
The elements in the limitations below are insufficient to transform a judicial exception to a patentable invention because the recited elements are considered insignificant extra-solution activity, see MPEP 2106.05(g): Generic computer components recited at a high level of generality, namely,
one or more processors; and a computer-readable storage medium, coupled to the one or more processors, storing program instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising:
The Natural language processing …that is used to generate the answers is recited at a high level of generality and merely generally link to respective technological environments (NLP) and therefore likewise amounts to no more than a mere instructions to apply the exception using generic computer components and is insufficient to integrate the mental steps into a practical application.

As discussed in the step 1, 2A Prongs 1 and 2, and 2B analyses, limitations of each of claim 8, examined individually or as an ordered combination recites no meaningful limitations that amount to significantly more than the exception itself. In particular, there are no indication that the combination of elements improves the functioning of a computer or improves another technology. Therefore, when looking at the claim elements individually or an ordered combination, claim 20 does not recite identified elements deemed by the courts as "significantly more”.
Independent claim 15 recites similar elements analyzed in claim 1 above and is rejected for the same reasons as claim 1 where it is noted that the “identifying a data type of the activity data accessed” is a mental step (observation, evaluation), “generating a set of cognitive questions representing at least a portion of the activity data based on at least the data type of the activity data accessed using … techniques to generate the set of cognitive questions by parsing words in the activity data”, and “the plurality of incorrect answers are generated by substituting one of parsed words of the correct answer with another word” are mental steps (judgement, evaluation, pen and paper).  In addition, the limitations “encrypting the set of cognitive questions in response to generating the set of cognitive questions; encrypting the answer set for each cognitive question in response to generating each answer set; generating a linking information associating each cognitive question and the encrypted answer set” are mental steps of encrypting generated questions and answers (i.e., modifying/encrypting the expression) and generating information that links a question with the answer set which may be performed on pen and paper. Alternatively, the steps of encrypting are mathematical steps. The mere recitation of a generic computer device to perform this encryption does not take the claim limitation out the mental processes groups (as well as, alternatively out of the mental processes and mathematical concepts groups).
Specifically, according to the second part of the Alice/Mayo test (step 2B), it must be determine if the claim as a whole recite something significantly more than the judicial exception, when considered both individually and as an ordered combination. The recitation in the preamble (coordinator agent) is insufficient to transform a judicial exception to a patentable invention because the preamble elements are recited at a high level of generality that simply linked to a field of use, see MPEP 2106.05(h). The examiner further notes that the claim limitations below are deemed insufficient to transform a judicial exception to a patentable invention, as described in the analysis that below.
The elements in the limitations below are insufficient to transform a judicial exception to a patentable invention because the recited elements are considered insignificant extra-solution activity, see MPEP 2106.05(g): Generic computer components recited at a high level of generality, namely,
A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions being executable by one or more processors to cause the one or more processors to perform operations comprising: 
The Natural language processing …that is used to generate the cognitive questions is recited at a high level of generality and merely generally link to respective technological environments (NLP) and therefore likewise amounts to no more than a mere instructions to apply the exception using generic computer components and is insufficient to integrate the mental steps into a practical application.
As discussed in the step 1, 2A Prongs 1 and 2, and 2B analyses, limitations of each of claims 15, examined individually or as an ordered combination recites no meaningful limitations that amount to significantly more than the exception itself. In particular, there are no indication that the combination of elements improves the functioning of a computer or improves another technology. Therefore, when looking at the claim elements individually or an ordered combination, claim 15 does not recite identified elements deemed by the courts as "significantly more”.

Furthermore, regarding the dependent claims 2-7 which are dependent on claim 1, the disclosed limitations does not recite identified elements deemed by the courts as "significantly more”. The examiner notes that the dependent claims elements that are deemed insufficient to transform a judicial exception to a patentable invention and are considered part of the abstract idea as noted below:
Claim 2:
Step 2A
Prong 1 (Yes):
wherein the activity data includes information associated with a user …, location history …, and the location indicates a location or a travel route of the day to day activity, and the day to day activity includes purchase activity., (Yes)  The claim, under its broadest reasonable interpretation, recites particular user data associated with location history and calendar data (additional details in the mental steps) that are used in the performance of the mental steps of generating and presenting questions and answers. The mere recitation of a generic computer device to perform these steps does not take the claim limitation out of the methods of organizing human behavior and mental processes groups.
Prong 2 (No): The claim recites additional elements:
of the mobile computing device - The mobile computing device at which the interface is generated, at which the activity data is accessed, and at which the interface presents questions and answers and which is used in the performance of the mental steps are recited at a high level of generality and are no more than mere instructions to apply the exception using a generic computer component.
These additional elements do not integrate the judicial exception into a practical application because the computing devices are recited at a high level of generality and correspond to generic computer functions.
Step 2B: 
The elements in the limitations below are insufficient to transform a judicial exception to a patentable invention because the recited elements are considered insignificant extra-solution activity, see MPEP 2106.05(g):
Generic computing components as noted above.
Claim 3:
Step 2A
Prong 1 (Yes):
wherein accessing the activity data further comprises: determining … one or more user profile permissions associated with a user of …; (Yes)  The claim, under its broadest reasonable interpretation, recites mental steps determining access permissions.  The mere recitation of a generic computer device to perform this generation of a proposal does not take the claim limitation out of the mental processes groups.
and …, the subset of activity data corresponding to the one or more user profile permissions. (Yes)  The claim, under its broadest reasonable interpretation, recites particular user data that are used, according to permissions, in the performance of the mental steps of generating and presenting questions and answers. The mere recitation of a generic computer device to perform this communication of a proposal does not take the claim limitation out of the methods of organizing human behavior and mental processes groups.
Prong 2 (No): The claim recites additional elements:
of the mobile computing device … to the mobile computing device … by the computer device … - The computer device and the mobile computing device at which the interface is generated, at which the activity data is accessed, and at which the interface presents questions and answers and which is used in the performance of the mental steps are recited at a high level of generality and are no more than mere instructions to apply the exception using a generic computer component.  
accessing a subset of activity data available to The accessing of data is a data gathering operation which is an insignificant extra-solution activity that does not take the claim out of the mental processes and methods of organizing human behavior groups (see MPEP 2106.05(g)).
These additional elements do not integrate the judicial exception into a practical application because the computing devices are recited at a high level of generality and correspond to generic computer functions.
Step 2B: 
The element in the limitations below is insufficient to transform a judicial exception to a patentable invention because the recited elements are considered insignificant extra-solution activity, see MPEP 2106.05(g):
Generic computer implemented method, processing resources as noted above. 
accessing a subset of activity data available to It is first noted that, in addition to being a functional step performed by generic computer components,  the extra-solution of data gathering (accessing data) is acknowledged to be well-understood, routine, conventional activity (see, e.g., court recognized WURC examples in MPEP 2106.05(g)(3)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept
Claim 4:
Step 2A
Prong 1 (Yes):
wherein the one or more cognitive questions are dynamically selected based on the subset of activity data and the one or more user profile permissions.   (Yes)  The claim, under its broadest reasonable interpretation, recites mental steps (dynamically) selecting questions according to data and permissions.  The mere recitation of a generic computer device to perform this selection does not take the claim limitation out of the mental processes groups.
Prong 2 (No): The claim does not recite additional elements:
Step 2B
The claim does not recite additional elements that the courts have identified as “significantly more” for the same reasons as pointed out in claim 3.

Claim 5:
Step 2A
Prong 1 (Yes):
wherein dynamically selecting … the one or more cognitive questions further comprises: …;  P201804263US01Page 20 of 25determining … a preferred subset of activity data based on the one or more user profile permissions … determining, …   a frequency of questions based on the one or more user profile permissions; determining, …,   a presentation time for the one or more cognitive questions based on the frequency of questions, the one or more user profile permissions and a predetermined delay (Yes)  The claim, under its broadest reasonable interpretation, recites mental steps determining a preferred set of data/information according to permissions according to data and permissions and a determined presentation time according to a determined frequency and delay of questions (also a mental step).  The mere recitation of a generic computer device to perform this determination does not take the claim limitation out of the mental processes groups.
Prong 2 (No): The claim recites additional elements:
Generic computer implemented method, processing resources as noted above.
accessing … the one or more user profile permissions …  The accessing of data data/profile permissions is a gathering operation which is an insignificant extra-solution activity that does not take the claim out of the mental processes and methods of organizing human behavior groups (see MPEP 2106.05(g)).
This additional element does not integrate the judicial exception into a practical application because the computing devices are recited at a high level of generality and correspond to generic computer functions.  
Step 2B: 
The element in the limitations below is insufficient to transform a judicial exception to a patentable invention because the recited elements are considered insignificant extra-solution activity, see MPEP 2106.05(g):
Generic computer implemented method, processing resources as noted above. 
accessing the one or more user profile permissions It is first noted that, in addition to being a functional step performed by generic computer components,  the extra-solution of data gathering (accessing data) is acknowledged to be well-understood, routine, conventional activity (see, e.g., court recognized WURC examples in MPEP 2106.05(g)(3)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept
Claim 6:
Step 2A
Prong 1 (Yes):
encrypting …the set of cognitive questions in response to generating the set of cognitive questions; and encrypting … the answer set for each cognitive question in response to generating each answer set; generating a linking information associating each of the encrypted cognitive questions and the encrypted answer set. (Yes)  The claim, under its broadest reasonable interpretation, recites mental steps of encrypting generated questions and answers (i.e., modifying/encrypting the expression) and generating information that links a question with the answer set which may be performed on pen and paper. Alternatively, the steps of encrypting are mathematical steps. The mere recitation of a generic computer device to perform this encryption does not take the claim limitation out the mental processes groups (as well as, alternatively out of the mental processes and mathematical concepts groups).
Prong 2 (No): The claim recites additional elements:
Generic computer implemented method, processing resources as noted above.
Step 2B: 
The element in the limitations below is insufficient to transform a judicial exception to a patentable invention because the recited elements are considered insignificant extra-solution activity, see MPEP 2106.05(g):
Generic computer implemented method, processing resources as noted above. 
Claim 7:
Step 2A
Prong 1 (Yes):
determining … selection of a correct answer to the selected cognitive question by comparing the selection to metadata associated with the answer set, wherein the metadata includes a number or other designation for the correct answer; and generating … a reward based on the selection of the correct answer to incentivize interaction with the question interface, wherein the reward includes virtual rewards including virtual pets, assistants, or in game bonuses.   (Yes)  The claim, under its broadest reasonable interpretation, recites mental steps of determining a correct answer and generating a reward based on the correct answer to encourage use of an interface (which also may be performed on pen and paper). The mere recitation of a generic computer device to perform these steps does not take the claim limitation out of the mental process groups. 
Prong 2 (No): The claim recites additional elements:
Generic computer implemented method, processing resources as noted above.
Step 2B: 
The element in the limitations below is insufficient to transform a judicial exception to a patentable invention because the recited elements are considered insignificant extra-solution activity, see MPEP 2106.05(g):
Generic computer implemented method, processing resources as noted above. 
Therefore, as a whole claims 2-7 do not recite what have the courts have identified as "significantly more”.
Dependent claims 9-14 which depend from claim 8 are rejected for the same reasons as indicated above, respectively, for claims 2-7. It is noted that claim 13 also recites “when the selected cognitive question is retrieved, recalling the answer set based on the linking information” which are additional details of the mental step of associating the question and answer set according to linking information. It is noted that claim 14 also recites “wherein the reward includes discounts or other third-party awards to the user” which are more details of the mental step of generating a reward which may be done on pen and paper.

Dependent claims 16-19 which depend from claim 15 are rejected for the same reasons as indicated above, respectively, for claims 2-5.  Claim 20 which depends from claim 15 also is analyzed as follows:
Claim 20:
Step 2A
Prong 1 (Yes):
the generating of the set of cognitive questions triggers the encrypting of the set of cognitive questions, and the generating of the answer set of each cognitive question triggers the encrypting of the answer set; and wherein dynamically selecting the one or more cognitive  questions further comprises: decrypting the one or more selected cognitive questions and the corresponding answer set. (Yes)  The claim, under its broadest reasonable interpretation, recites mental steps of encrypting and decrypting generated questions and answers (i.e., modifying/encrypting the expression) and generating information that links a question with the answer set which may be performed on pen and paper. Alternatively, the steps of encrypting and decrypting are mathematical steps. The mere recitation of a generic computer device to perform this encryption does not take the claim limitation out the mental processes groups (as well as, alternatively out of the mental processes and mathematical concepts groups).
Prong 2 (No): The claim recites additional elements:
Generic computer implemented method, processing resources as noted above.
Step 2B: 
The element in the limitations below is insufficient to transform a judicial exception to a patentable invention because the recited elements are considered insignificant extra-solution activity, see MPEP 2106.05(g):
Generic computer implemented method, processing resources as noted above. 

In summary, as shown in the analysis above, claims 1-20 do not provide any additional elements that when considered individually or as an ordered combination, amount to significantly more than the abstract idea identified. Therefore, as a whole claims 1-20 do not recite what have the courts have identified as "significantly more”. In particular, there is no indication that the combination of elements improves the functioning of a computer or improves another technology when claims are considered individually or as an ordered combination.
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ho-Sub Lee (US 2017/0105666, published 20 April 2017), hereinafter referred to as Lee, in view of Grandmaison et al. (“A critical review of memory stimulation programs in Alzheimer’s disease”, the Journal of neuropsychiatry and clinical neurosciences, 15.2, 2003, pp. 130-144), hereinafter referred to as Grandmaison, and in further view of Pracar et al. (US2015/0072324, Published 12 March 2015), hereinafter referred to as Pracar.

In regards to claim 1, Lee teaches A method, comprising: accessing activity data, by a computer device, from a mobile computing device, the activity data being associated with a day to day activity indicated by calendar data of an action performed by a user of  the mobile computing device, wherein the calendar data includes a calendar appointment … of the mobile computing device; (See at [0044] However, the terminal is a non exhaustive example, and it should be understood that the cognitive function test device 100 may be embedded in or interoperate with various digital devices such as, for example, a mobile phone, a cellular phone,…, Further at [0046] In an example, the content information generator 110 collects various types of content that the user produces and consumes through various cognitive activities, such as, for example, reading, Writing, speaking, hearing, when using the terminal. The content information generator 110 may generate content information from the collected content., Further at [0053] As another example, when the content is a text message or e-mail, the additional information includes information Such as, for example, a time at which the text message or e-mail is received or transmitted and a recipient or sender of the text message or e-mail, a Subject of the text message or e-mail, and a priority of the text message or e-mail., wherein a cognitive function test device collects/accesses content information generated by a user from user activity at that device (activity data) and stored on a mobile device (for example e-mails or audio or video information) such that the information (such as from emails) included activities associated with different times (calendar data) such as may be used to construct the questions seen in figure 4 (in particular the question regarding a time in the past in which an e-mail or article was read which is a day-to-day activity) and figure 6 (the location of a future wedding, i.e., the calendar data is clearly in the past although the location data points to a future event) and wherein this activity data corresponds to actions performed by the user (i.e., reading, writing of e-mails which have themselves activity data associated with/performed by the user).) generating, by the computer device,  a set of cognitive questions representing at least a portion of the activity data using natural language processing techniques on the portion of the activity data to generate the set of cognitive questions by parsing words in the activity data; (See at [0047] For example, the content information may include an important sentence or a keyword extracted from the text included in the content. When the content includes text, the content information generator 110 may extract an important sentence or keyword from the text included in the content. In an example, natural language processing technology or document Summarizing technology may be used for extracting the important sentence or keyword., Further at [0056] For example, the question and answer data may include a question related to at least one among the important sentence and the keyword included in the content information, the image, the video, and the Voice and, and a correct answer for the question., Further at [0064] For example, the priority for the question and answer data may be updated, deleted, or changed according to criteria Such as, for example, a lapse of time, the number of questions, and an addition of new question and answer data., Further at [0087, Figures 1, 5-7] In an example, the cognitive function test device 100 generates the question and answer data by applying the generated content information to at least one question and answer template., wherein at a set of questions (at least one question or a number of questions) is generated from the extracted content data (i.e., each question is generated in response to a portion of the content/activity data) and wherein NLP is used to find important sentences in the activity data and parse it to determine keywords that are used to generate the questions and answers.) generating, by the computer device,   an answer set using the natural language processing techniques for each cognitive question of the set of cognitive questions, the answer set containing a correct answer and a plurality of incorrect answers ….;  (See at [0057] As another example, the question and answer data may include a question related to the additional information included in the content information, and a correct answer for the question., [0058] The question and answer data generator 120 generates at least one piece of question and answer data by applying the content information generated by the con tent information generator 110 to the question and answer template. In an example, the question and answer template may have various forms such as, for example, one in which the keyword is inserted into the important sentence, one in which a time is guessed using the content, and one in which the type of the content in which the important sentence is included is guessed., Further at [0087, Figures 1, 5-7] In an example, the cognitive function test device 100 generates the question and answer data by applying the generated content information to at least one question and answer template., wherein at least one answer (answer set) is generated from the extracted content data corresponding to each question such that this answer set always includes a correct answer but also may include incorrect answers such as in the case in which the user is presented a set of suggested answers (Figure 5) from amongst which the user must guess the correct answer and wherein, as previously pointed out, NLP is used to find important sentences in the activity data and parse it to determine keywords that are used to generate the questions and answers.) dynamically selecting, by the computer device,   one or more cognitive questions from the set of cognitive questions based on one of a time of day or a frequency of the activity data; (See at [0061] As another example, the question and answer data generator 120 assigns a higher priority to the question and answer data than the question and answer data related to a type of content having the Smallest frequency (for example, an e-mail) of use by the user., Further at [0064] For example, the priority for the question and answer data may be updated, deleted, or changed according to criteria Such as, for example, a lapse of time, the number of questions, and an addition of new question and answer data., Further at [0066] In an example, the question and answer executor 130 provides a question included in the question and answer data to the user according to a predetermined period of time or when a specific event is generated. For example, the question and answer executor 130 periodically evaluates an answer by providing the question included in the question and answer data to the user according to the predetermined period and obtaining an answer. In an example, the period may be set or changed by the user., wherein the selection of questions (from a set of questions) is determined according to various temporally sensitive criteria (i.e. dynamically selected) including a prioritization according to a lapse of time or according to when a specific event occurs but also, more generally, the questions are generated and selected in response to the continual collection of newly generated content data and includes a prioritization on the frequency of the accessed (activity) data (e.g., frequency of e-mails) but also includes any given lapse of time (which inherently may include a particular time of day).)  generating, by the computer device,   a question interface presented at the mobile computing device, the question interface including the one or more selected cognitive questions (See at [0029, Figures 5-7] In another general aspect, there is provided a digital device including a touch-sensitive display, a memory con figured to store instructions, and a processor configured to execute the instructions to generate content information from a content of a user, to generate at least one question and answer data based on the content information, to output a question related to the content through the touch-sensitive display, and to evaluate an answer to the question based on the at least one question and answer data., wherein a user interface is provided/generated to the user in the form of a (touch-screen) display which displays the selected questions to the user (with variability of presentational form evident in Figures 5-7) and wherein the terminal that generates this interface can be a mobile device as noted previously (which is also evident in Figures 5-7).) and causing, by the computer device,   presentation of a selected cognitive question from the one or more cognitive questions within a question interface presented at the mobile computing device.  (See at [0069, Figures 5] In an example, the question and answer executor 130 provides a question included in the question and answer data to the user in the form of text or voice. For example, as shown in FIGS. 5 and 6, the question and answer executor 130 displays the question included in the question and answer data on a screen of the terminal in the form of text., wherein the user interface presents a set of answers (answer data) on the (mobile device) screen corresponding to the selected (and also displayed) question as can be seen especially in Figure 5.) 
However, Lee does not explicitly teach … of the user… with a different syntax than the correct answer.  Although Lee teaches that information associated with calendar appointments are used to form cognitive questions and answers, Lee does not explicitly disclose that the particular appointment (e.g. meeting or wedding) is specifically associated with the user him/herself. Although Lee derives questions and answers (using NLP) from different syntactic and grammatical elements in a sentence with the syntactic context used to form a question or answer, he does not explicitly disclose that the incorrect answers in a multiple choice set of answers have a different syntax than the correct answer (see Figure 5 for example).)
However, Grandmaison, in the analogous environment of generating and presenting memory-test questions and answers to a user, teaches “accessing activity data … … the activity data being associated with a day to day activity indicated by calendar data of an action performed by a user … wherein the calendar data includes a calendar appointment of the user …” (See at [p. 134, “External Memory Aids”] Some individuals in the early stages of AD report an increase in the spontaneous use of simple external memory aids, such as notes they write to themselves or a calendar they use to remember appointments or to remind them of important dates…. Reminders for each individual using the system are entered into the computer and, at the appropriate date and time, transmitted to an individual alphanumeric pager., Further at [p. 137, “The Errorless Learning Approach Combined with the Spaced Retrieval Technique”]The errorless learning approach, involving regular practice with prompting provided by the caregiver, was used to teach two patients how to use an external memory aid in order to decrease the repetition of questions the patients addressed to their caregivers. … Only the patient trained with the calendar significantly improved his functioning: he asked a mean of 2.6 questions a day at baseline, 0.75 questions a day at the end of the training, 0.4 questions a day at the 3-month follow-up, and 0.5 questions a day at the 6-month follow-up. wherein appointments for a user are represented in calendar data such that this calendar as well as access of information from calendar is used for cognitive evaluation and memory support (such that this representation includes an electronic representation for use as an external memory support).) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of  Grandmaison to access activity data, by a computer device, from a mobile computing device, the activity data being associated with a day to day activity indicated by calendar data of an action performed by a user of  the mobile computing device, wherein the calendar data includes a calendar appointment of the user of the mobile computing device. The modification would have been obvious because one of ordinary skill would have been motivated to use a user’s appointment information in a system that provides external memory support to that patient in order to improve the cognitive functionality of that user (such as with respect to calendar events) such as improving the recall capacity of persons suffering from cognitive decline using an errorless learning approach (Grandmaison, [p. 134, “External Memory Aids”, p. 137, “The Errorless Learning Approach Combined With the Spaced Retrieval Technique”]).
However, Lee and Grandmaison do not explicitly teach … with a different syntax than the correct answer.  Grandmaison teaches the provision of multiple choice questions to a user (for cognitive support) without disclosing the grammatical and syntactic details of the questions and answers. 
However, Pracar, in the analogous environment of generating and presenting memory-test questions and answers to a user, teaches generating, by the computer device,   an answer set … for each cognitive question of the set of cognitive questions, the answer set containing a correct answer and a plurality of incorrect answers with a different syntax than the correct answer (See at [0057] In the present exemplary embodiment, the user is asked if he/she is aware of his/her location at 501. For instance, the user can be prompted with the question “Where are you?” In this example, the user can be given three choices: “I don’t know,” “Home,” or “Specify a location.” The user can response the question by providing input via a touch screen, buttons, Voice recognition, or other input device., wherein a cognitive memory test which includes multiple choice questions including “home”, “specify a location”, or “I don’t know” any one of which could be correct given a current location/context/awareness of the user with each of the others being incorrect (i.e., not reflective of the current awareness or location of the user) such that each of the answers has a different syntactical structure/form than each of the others.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee and Grandmaison to incorporate the teachings of  Pracar to generate, by the computer device,   an answer set using the natural language processing techniques for each cognitive question of the set of cognitive questions, the answer set containing a correct answer and a plurality of incorrect answers with a different syntax than the correct answer. The modification would have been obvious because one of ordinary skill would have been motivated to improve treatment for progressive cognitive disorders through accurate non-invasive, and contextual administration of multiple choice memory tests through automated memory testing to accurately capture data indicative of the progression of the cognitive disorder for medical caregivers (Pracar, [0007, 0021]).

Claim 8 is also rejected because it is just a system implementation of the same subject matter of claim 1 which can be found in Lee, Grandmaison, and Pracar.  It is noted that claim 8 further recites that the answer set is generated “using natural language processing tools to generate the answer set by parsing words in the activity data using a syntax or grammatical rule” which can be found in Lee (See at [0047] For example, the content information may include an important sentence or a keyword extracted from the text included in the content. When the content includes text, the content information generator 110 may extract an important sentence or keyword from the text included in the content. In an example, natural language processing technology or document Summarizing technology may be used for extracting the important sentence or keyword., Further at [0056, Figures 2-7]  For example, the question and answer data may include a question related to at least one among the important sentence and the keyword included in the content information, the image, the video, and the Voice and, and a correct answer for the question., wherein at a set of questions (at least one question or a number of questions) is generated from the extracted content data (i.e., each question is generated in response to a portion of the content/activity data) and wherein NLP is used to find important sentences in the activity data and parse it to determine keywords that are used to generate the questions and answers such that, as shown in Figure 2, the important keyword is determined from certain syntax or grammatical elements in the sentence that point to a time or a noun such as a person, event, or location, the syntactic context of which is used to form a question or answer and where it is noted that the generation of these questions also makes use of a grammatical rule in the form of word morphology (i.e., how a word is formed), in the form of semantics (i.e., word meaning), as well as in the enumeration of the answers (i.e., a number is also a word) such as shown in Figure 5 where the combination of the number and the answer words also is a syntax rule (i.e., the pattern of combining words which is also used in forming the question).) Moreover, it is noted that claim 8 further recites a processor, program instructions, and computer-readable storage which are also found in Lee ([0029]).

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Grandmaison, in view of Pracar, and in further view of Dennis et al. (“A Hierarchical Bayesian model of “memory for when” based on experience sampling data”, CogSci 2017, pp.  295-300), hereinafter referred to as Dennis.

In regards to claim 2, the rejection of claim 1 is incorporated and Lee further teaches wherein the activity data includes information associated with a user of the mobile computing device, the information including …  and the calendar data, …, and the day to day activity includes purchase activity.  (See at [0053]  As another example, when the content is a text message or e-mail, the additional information includes information Such as, for example, a time at which the text message or e-mail is received or transmitted and a recipient or sender of the text message or e-mail, a Subject of the text message or e-mail, and a priority of the text message or e-mail., Further at [0058] In an example, the question and answer template may have various forms such as, for example, one in which the keyword is inserted into the important sentence, one in which a time is guessed using the content, and one in which the type of the content in which the important sentence is included is guessed. In an example, the question and answer template may be added to or corrected by the user.,  Further at [0081, Figure 2, Figures 4-6] In another example, in FIG. 3, a template 320 may be for generating a question having a form that asks for a time at which an important sentence included in content information is heard. For example, the question and answer data generator 120 may apply content information 220 shown in FIG. 2 to the template 320, and generate the question and answer data shown in 420 of FIG. 4., wherein the content/activity data includes an indication of when (calendar data) that content was formed (e.g., time of a hearing or reading activity as shown in Figure 4 or generated such as in the form of an e-mail) but also more specifically wherein the content/activity data itself includes information indicative of the time an event is to occur (calendar data - as seen in Figures 4 and 5) a set of answers (answer data) on the (mobile device) screen corresponding to the selected (and also displayed) question as can be seen in Figures 4-6 and wherein the calendar data as shown in Figures 4-6, include appointments that refer to specific events that the user is associated which are directed to the user who is asked to remember that appointment and wherein the day-to-day activity discerned from the various user information sources (Figure 2) include purchase activity such as in the form of the purchase of a necklace as a gift (for a “300 day” anniversary event).) 
However, Lee and Grandmaison do not explicitly disclose location history of the mobile computing device  …., and the location history indicates a location or a travel route of the day to day activity …. Although Lee teaches that (mobile device) terminal may have GPS functionality, he does not indicate if any associated location data is accessed.  Grandmaison does not disclose a location history associated with a mobile device.
However, Pracar, in the analogous environment of generating and presenting memory-test questions and answers to a user, teaches wherein the activity data includes information associated with a user of the mobile computing device, the information including a location … of the mobile computing device  …, and the location indicates a location or a travel route of the day to day activity  (See at [0024] his GPS can provide location information of the user, which can be especially helpful in cases when the user is lost or wanders off. Further at[0057] In the present exemplary embodiment, the user is asked if he/she is aware of his/her location at 501. For instance, the user can be prompted with the question “Where are you?” In this example, the user can be given three choices: “I don’t know,” “Home,” or “Specify a location.” The user can response the question by providing input via a touch screen, buttons, Voice recognition, or other input device., wherein the activity data from which  a cognitive question/answer set is derived includes current GPS location data of the mobile device.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee and Grandmaison to incorporate the teachings of  Pracar for the activity data to includes information associated with a user of the mobile computing device, the information including a location … of the mobile computing device  and the calendar data, and for the location to indicate a location or a travel route of the day to day activity  . The modification would have been obvious because one of ordinary skill would have been motivated to improve treatment for progressive cognitive disorders through accurate non-invasive, and contextual administration of multiple choice memory tests through automated memory testing to accurately capture data indicative of the progression of the cognitive disorder for medical caregivers, including tests that evaluate the user’s locational awareness (Pracar, [0007, 0021]).
However, Lee, Grandmaison, and Pracar do not explicitly disclose … history …. Pracar teaches a current location instead of a location history.
However, Dennis, in the analogous environment of generating and presenting memory-test questions and answers to a user, teaches wherein the activity data includes information associated with a user of the mobile computing device, the information including a location history of the mobile computing device  and the calendar data, and the location indicates a location or a travel route of the day to day activity …. (See at [p. 296, Method] In prior work, we built a system that consists of an Android app, server infrastructure and user interfaces. The app acquires image, time, audio (obfuscated), GPS, accelerometer and orientation information at approximately five minute time intervals. The app runs in the background as a service and users carried the phone in a pouch attached to a neck strap from morning till evening (see Figure 1)…. Participants were instructed to wear the phone for two weeks. They returned to the laboratory on the Friday of the 3rd week and were presented with images one at a time and were required to determine on which of the week days each image was taken (participants were informed that the images only came from the week days). Each participant’s test was based on images drawn from their own lifelogs. We selected images that came from distinct episodes as much as possible, and also avoided using images that were blurred due to excessive motion., Further at [p. 297, Modeling]The location (sensor) model assumed that events were stored in memory and that the likelihood of confusing the representation of the correct event with the stored representation of another event is determined by the similarity of those events. Each day was divided into hour periods and image, GPS, audio and accelerometry representations of those events were calculated. For a given sensor stream the distance of an image’s event to a given day for a given stream was taken to be the minimum Jenson Shannon distance from the event to the events of that day (see Figure 3)., Further at [p. 299, Modeling]While the distance and week models are informed only by the day on which the event occurred, the sensor model constructs a representation of the event that captures where the participant was (GPS), what the participant was hearing (audio), what the participant was doing (accelerometry) and what the participant was seeing (images) and compares it with representations of all other events., wherein location history data for day-to-day activity of the user is captured using a mobile device (i.e., GPS on the device is used to record the location of the user) as a component of a data set that also includes associated event (image), time (hour intervals), and user motion (accelerometer) information such that the generation of the sequence of event-time-location information over the course of a day is an indication of a location and a travel route associated with day-to-day activity of the user with the accelerometer information and wherein it is noted that the temporal association with the events to particular days of a week is, in a general sense, also calendar data.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee, Grandmaison, and Pracar to incorporate the teachings of  Dennis to access location history and calendar data from a user mobile device for use in generating sets of questions and answers in which the information includes location history of the mobile computing device  and the calendar data, and the location indicates a location or a travel route of the day to day activity. The modification would have been obvious because one of ordinary skill would have been motivated to improve upon the representation of human memory function by using the association of location information at particular times for user activities/events over the course of a time period to test and effectively characterize the memory recall responses of users (Dennis, [Abstract, p. 300, Conclusion, Figure 8]).

wherein the activity data includes the calendar data indicating the action of the day to day activity performed by the user, and information associated with a user of the mobile computing device, the information including a location history of the mobile computing device and the calendar data, and the location history indicates a location or a travel route of the day to day activity, and the day to day activity includes purchase activity.

In regards to claim 9, the rejection of claim 8 is incorporated and Lee further teaches wherein the activity data includes the calendar data indicating the action of the day to day activity performed by the user, and information associated with a user of the mobile computing device, the information including a … and the calendar data, …, and the day to day activity includes purchase activity. (See at [0053]  As another example, when the content is a text message or e-mail, the additional information includes information Such as, for example, a time at which the text message or e-mail is received or transmitted and a recipient or sender of the text message or e-mail, a Subject of the text message or e-mail, and a priority of the text message or e-mail., Further at [0058] In an example, the question and answer template may have various forms such as, for example, one in which the keyword is inserted into the important sentence, one in which a time is guessed using the content, and one in which the type of the content in which the important sentence is included is guessed. In an example, the question and answer template may be added to or corrected by the user.,  Further at [0081, Figure 2, Figures 4-6] In another example, in FIG. 3, a template 320 may be for generating a question having a form that asks for a time at which an important sentence included in content information is heard. For example, the question and answer data generator 120 may apply content information 220 shown in FIG. 2 to the template 320, and generate the question and answer data shown in 420 of FIG. 4., wherein the content/activity (day-to-day) data includes an indication of when (calendar data) that content was formed (e.g., time of a hearing or reading activity as shown in Figure 4 or generated such as in the form of an e-mail) but also more specifically wherein the content/activity data itself includes information indicative of the time an event is to occur (calendar data - as seen in Figures 4 and 5) a set of answers (answer data) on the (mobile device) screen corresponding to the selected (and also displayed) question as can be seen in Figures 4-6 and wherein the calendar data as shown in Figures 4-6, include appointments that refer to specific events that the user is associated which are directed to the user who is asked to remember that appointment and wherein the day-to-day activity discerned from the various user information sources (Figure 2) include purchase activity such as in the form of the purchase of a necklace as a gift (for a “300 day” anniversary event).) 
However, Lee and Grandmaison do not explicitly disclose location history of the mobile computing device  …., and the location history indicates a location or a travel route of the day to day activity …. Although Lee teaches that (mobile device) terminal may have GPS functionality, he does not indicate if any associated location data is accessed.  Grandmaison does not disclose a location history associated with a mobile device.
However, Pracar, in the analogous environment of generating and presenting memory-test questions and answers to a user, teaches wherein the activity data includes … information associated with a user of the mobile computing device, the information including a location … of the mobile computing device …, and the location history indicates a location or a travel route of the day to day activity, …. (See at [0024] his GPS can provide location information of the user, which can be especially helpful in cases when the user is lost or wanders off. Further at[0057] In the present exemplary embodiment, the user is asked if he/she is aware of his/her location at 501. For instance, the user can be prompted with the question “Where are you?” In this example, the user can be given three choices: “I don’t know,” “Home,” or “Specify a location.” The user can response the question by providing input via a touch screen, buttons, Voice recognition, or other input device., wherein the activity data from which  a cognitive question/answer set is derived includes current GPS location data of the mobile device.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee and Grandmaison to incorporate the teachings of  Pracar for the activity data to include information associated with a user of the mobile computing device, the information including a location  of the mobile computing device, and the location history to indicate a location or a travel route of the day to day activity. The modification would have been obvious because one of ordinary skill would have been motivated to improve treatment for progressive cognitive disorders through accurate non-invasive, and contextual administration of multiple choice memory tests through automated memory testing to accurately capture data indicative of the progression of the cognitive disorder for medical caregivers, including tests that evaluate the user’s locational awareness (Pracar, [0007, 0021]).
However, Lee, Grandmaison, and Pracar do not explicitly disclose … history …. Pracar teaches a current location instead of a location history.
However, Dennis, in the analogous environment of generating and presenting memory-test questions and answers to a user, teaches wherein the activity data includes … information associated with a user of the mobile computing device, the information including a location history of the mobile computing device …, and the location history indicates a location or a travel route of the day to day activity, …. (See at [p. 296, Method] In prior work, we built a system that consists of an Android app, server infrastructure and user interfaces. The app acquires image, time, audio (obfuscated), GPS, accelerometer and orientation information at approximately five minute time intervals. The app runs in the background as a service and users carried the phone in a pouch attached to a neck strap from morning till evening (see Figure 1)…. Participants were instructed to wear the phone for two weeks. They returned to the laboratory on the Friday of the 3rd week and were presented with images one at a time and were required to determine on which of the week days each image was taken (participants were informed that the images only came from the week days). Each participant’s test was based on images drawn from their own lifelogs. We selected images that came from distinct episodes as much as possible, and also avoided using images that were blurred due to excessive motion., Further at [p. 297, Modeling]The location (sensor) model assumed that events were stored in memory and that the likelihood of confusing the representation of the correct event with the stored representation of another event is determined by the similarity of those events. Each day was divided into hour periods and image, GPS, audio and accelerometry representations of those events were calculated. For a given sensor stream the distance of an image’s event to a given day for a given stream was taken to be the minimum Jenson Shannon distance from the event to the events of that day (see Figure 3)., Further at [p. 299, Modeling]While the distance and week models are informed only by the day on which the event occurred, the sensor model constructs a representation of the event that captures where the participant was (GPS), what the participant was hearing (audio), what the participant was doing (accelerometry) and what the participant was seeing (images) and compares it with representations of all other events., wherein location history data for day-to-day activity of the user is captured using a mobile device (i.e., GPS on the device is used to record the location of the user) as a component of a data set that also includes associated event (image), time (hour intervals), and user motion (accelerometer) information such that the generation of the sequence of event-time-location information over the course of a day is an indication of a location and a travel route associated with day-to-day activity of the user with the accelerometer information and wherein it is noted that the temporal association with the events to particular days of a week is, in a general sense, also calendar data.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee, Grandmaison, and Pracar to incorporate the teachings of  Dennis to access location history and calendar data from a user mobile device for use in generating sets of questions and answers in which the information includes location history of the mobile computing device  and the calendar data, and the location indicates a location or a travel route of the day to day activity. The modification would have been obvious because one of ordinary skill would have been motivated to improve upon the representation of human memory function by using the association of location information at particular times for user activities/events over the course of a time period to test and effectively characterize the memory recall responses of users (Dennis, [Abstract, p. 300, Conclusion, Figure 8]).

Claims are 3, 4, 10, and 11are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Grandmaison, in view of Pracar, in view of Dennis, and in further view of Seufert et al. (“Gamification Framework for Personalized Surveys on Relationships in Online Social Networks”, 2013 IEEE/ACM 6th International Conference on Utility and Cloud Computing, 2013, pp. 482-487), hereinafter referred to as Seufert.

In regards to claim 3, the rejection of claim 2 is incorporated Lee, Grandmaison, Pracar, and Dennis do not explicitly teach wherein accessing the activity data further comprises: determining, by the computer device,   one or more user profile permissions associated with a user of the mobile computing device; and accessing, by the computer device,   a subset of activity data available to the mobile computing device, the subset of activity data corresponding to the one or more user profile permissions.  In other words, although Lee teaches that the user may express a preference with respect to the selection of questions according to various priority considerations such that this leads to a subset of a potential set questions and answers and thereby corresponds to a subset of the content/activity data such as low frequency e-mail data (viz., [0059, 0061, 0064],  In an example, the question and answer data generator 120 determines a priority for the generated question and answer data. In an example, a criterion of determining the priority is previously defined, and is set or changed by the user.0059. In an example, the question and answer data generator 120 determines a priority for the generated question and answer data. In an example, a criterion of determining the priority is previously defined, and is set or changed by the user.,  As another example, the question and answer data generator 120 assigns a higher priority to the question and answer data than the question and answer data related to a type of content having the Smallest frequency (for example, an e-mail) of use by the user., The criteria for determining the priority for the question and answer data is not limited to the examples described above, and the priority may be determined according to various other standards, without departing from the spirit and scope of the illustrative examples described. For example, the priority for the question and answer data may be updated, deleted, or changed according to criteria Such as, for example, a lapse of time, the number of questions, and an addition of new question and answer data.), Lee nonetheless teaches the access of all of the data on the client device (or at least does not teach the explicit exclusion of an access). Dennis, Grandmaison, and Pracar likewise do not disclose user profile permissions which control access to information stored on the client device and used by the cognitive psychology system.
However, Seufert, in the analogous environment of automatically generating personalized questions for users based on user activity, teaches wherein accessing the activity data further comprises: determining, by the computer device, one or more user profile permissions associated with a user of the mobile computing device; and accessing, by the computer device, a subset of activity data available to the mobile computing device, the subset of activity data corresponding to the one or more user profile permissions. (See at [p. 483, Section IIIC] If the user unintentionally provided debased or wrong answers, he is reminded to answer reliably and encouraged to increase his quality score again…. As this survey is a game which has no defined end and users’ play time cannot be predicted in advance, a sophisticated question selection algorithm has to be implemented. Many psychological aspects of relationships can be assessed by one or few main questions, but can only be examined in depth with several or many questions. Therefore, questions should be split into a broad and a specific assessment., Further at [p. 485, section IVC]  The Graph API enables developers to retrieve Facebook user data, e.g., personal data, news feed, or page likes, if the user granted the respective permissions to the app. In order to avoid scaring new users off, the app does not request all permissions during the installation. Instead, only personal data and friendships have to be granted. To get more revealing permissions from the user, insight gifts which evaluate and visualize the user’s data were created. When the user tries to access a newly unlocked insight gift, the respective permissions are requested. This offers the advantage that the user is fully aware of the permissions’ benefit at this point and, thus, is more likely to grant it to the app, wherein a subset of user data (facebook user data/activity data) is used to generate questions (as well as correct answers) such that this subset is accessed for the purpose of question and answer generation according to user-specified permissions (profile permissions).)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee, Grandmaison, Pracar, and Dennis to incorporate the teachings of Seufert to generate questions and answers using a subset of user activity data in which that subset is accessed according to user profile permissions. The modification would have been obvious because one of ordinary skill would have been motivated to improve the derivation of pertinent insights into user psychological properties by encouraging the participation of users in the gamified question-answer process by allowing the user to grant access permission to personal data while providing motivation to the user to expand the scope of the permissions over time (Seufert, [p. 485, Section IVC, p. 486, Section V, p. 487, Section VI, Figure 4]).

In regards to claim 4, the rejection of claim 3 is incorporated and Lee further teaches wherein the one or more cognitive questions are dynamically selected based on the … activity data ….  (See at [0064] For example, the priority for the question and answer data may be updated, deleted, or changed according to criteria Such as, for example, a lapse of time, the number of questions, and an addition of new question and answer data., Further at [0066] In an example, the question and answer executor 130 provides a question included in the question and answer data to the user according to a predetermined period of time or when a specific event is generated., wherein the selection of questions (from a set of questions) is determined according to various temporally sensitive criteria (i.e. dynamically selected) including a prioritization according to a lapse of time or according to when a specific event occurs but also, more generally, the questions are generated and selected in response to the continual collection of newly generated content data.)   
However, Lee, Grandmaison, Pracar, and Dennis do not explicitly teach subset … and the one or more user profile permissions as previously pointed out.
However, Seufert, in the analogous environment of automatically generating personalized questions for users based on user activity, teaches wherein the one or more cognitive questions are dynamically selected based on the subset of activity data and the one or more user profile permissions.  (See at [p. 483, Section IIIC] If the user unintentionally provided debased or wrong answers, he is reminded to answer reliably and encouraged to increase his quality score again…. As this survey is a game which has no defined end and users’ play time cannot be predicted in advance, a sophisticated question selection algorithm has to be implemented. Many psychological aspects of relationships can be assessed by one or few main questions, but can only be examined in depth with several or many questions. Therefore, questions should be split into a broad and a specific assessment., Further at [p. 485, section IVC] The Graph API enables developers to retrieve Facebook user data, e.g., personal data, news feed, or page likes, if the user granted the respective permissions to the app. In order to avoid scaring new users off, the app does not request all permissions during the installation. Instead, only personal data and friendships have to be granted. To get more revealing permissions from the user, insight gifts which evaluate and visualize the user’s data were created. When the user tries to access a newly unlocked insight gift, the respective permissions are requested. This offers the advantage that the user is fully aware of the permissions’ benefit at this point and, thus, is more likely to grant it to the app., wherein a subset of user data (facebook user data/activity data) is used to generate (and select dynamically according to changing temporal states of the data or the user characterization) questions for presentation to a user such that this subset is accessed for the purpose of question and answer generation according to user-specified permissions (profile permissions) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee, Grandmaison, Pracar, and Dennis to incorporate the teachings of Seufert to dynamically select questions using a subset of user activity data and profile permissions. The modification would have been obvious because one of ordinary skill would have been motivated to improve the derivation of pertinent insights into user psychological properties by encouraging the participation of users in the gamified question-answer process by allowing the user to grant access permission to personal data from which questions can be selected while providing motivation to the user to expand the scope of the permissions over time (Seufert, [p. 485, Section IVC, p. 486, Section V, p. 487, Section VI, Figure 4]).

Claim 10/9 is also rejected because it is just a system implementation of the same subject matter of claim 3/2 which can be found in Lee, Grandmaison, Pracar, Dennis, and Seufert.  

Claim 11/10 is also rejected because it is just a system implementation of the same subject matter of claim 4/3 which can be found in Lee, Grandmaison, Pracar, Dennis, and Seufert.  

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Grandmaison, in view of Pracar, in view of Dennis, in view of Seufert, and in further view of Blackwell et al. (US2018/0070823, Published 15 March 2018), hereinafter referred to as Blackwell.

In regards to claim 5, the rejection of claim 4 is incorporated and Lee, and Grandmaison, do not further teach wherein dynamically selecting the one or more cognitive questions further comprises: accessing, by the computer device,   the one or more user profile permissions;  P201804263US01Page 20 of 25determining, by the computer device,   a preferred subset of activity data based on the one or more user profile permissions; determining, by the computer device,  a frequency of questions based on the one or more user profile permissions; and determining, by the computer device,   a presentation time for the one or more cognitive questions based on the frequency of questions, the one or more user profile permissions, and a predetermined delay.  In other words, although Lee teaches that the user may express a preference with respect to the selection of questions according to various priority considerations that inherently affect the frequency of the selection of questions related to different content, he does not explicitly teach this function of the determination of a time for presenting that content. Although Grandmaison discloses a frequency of questions (or evaluations), he does not disclose that this is based on user profile permissions. Dennis does not disclose a frequency of questions (or a delay in the context of a delay between successive questions or question sets being administered) since those questions are administered a single time after data collection. 
However, Pracar, in the analogous environment of generating and presenting memory-test questions and answers to a user, teaches wherein dynamically selecting the one or more cognitive questions further comprises:… determining, by the computer device,   a frequency of questions …; and determining, by the computer device,   a presentation time for the one or more cognitive questions based on the frequency of questions, …, and a predetermined delay (See at [0022] FIG. 1 illustrates one example of a system configured to monitor memory lapses of a user with Alzheimer's disease (AD). As shown, the system 101 includes a band 121 with a memory 103, processor 105, and interface 111. In the present exemplary embodiment, interface 111 is a display or touch screen configured to present a memory test to a user., Further at [0048] According to the present exemplary embodiment, the system first determines the time interval over which the memory test will span at 301. For instance, a span of 3 hours could be chosen for a short-term memory test in which a response is provided initially, and a prompt for this response is given at 3 hours. In contrast, a short span of a few minutes may be long enough to present a question and receive a response for a long-term memory test., Further at [0053] FIG. 4 illustrates an example of tracking the memory of a user with Alzheimer's disease over time. In the present exemplary embodiment, a user is presented with memory tests spanning a specified block of time at 401. For instance, a user can be presented with two short-term memory tests in one day, where one day is the specified block of time., Further at [Claim 1] Claim 1: 1. A system for monitoring the progression of Alzheimer's disease, the system comprising: a first output interface configured to present a memory test to a user at repeated periodic intervals; wherein a cognitive memory test is administered to the user according to both a predetermined frequency (repeated periodic intervals – i.e., Pracar teaches a frequency like Seufert but more narrowly in which that frequency has a particular numerical value) and a predetermined delay (e.g. 3 hours for a short term memory test or the span of time associated with that test).) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee and Grandmaison to incorporate the teachings of  Pracar to dynamically select the one or more cognitive questions further comprises by determining, by the computer device,   a frequency of questions and determining, by the computer device,   a presentation time for the one or more cognitive questions based on the frequency of questions, and a predetermined delay. The modification would have been obvious because one of ordinary skill would have been motivated to improve treatment for progressive cognitive disorders through accurate, non-invasive, and periodic or contextual administration of memory tests through automated memory testing to accurately capture data indicative of the progression of the cognitive disorder for medical caregivers (Pracar, [0007, 0021]).
However, Lee, Grandmaison, Pracar, and Dennis do not explicitly disclose accessing, by the computer device,   the one or more user profile permissions;  P201804263US01Page 20 of 25determining, by the computer device,   a preferred subset of activity data based on the one or more user profile permissions; … based on the one or more user profile permissions; and determining, by the computer device,   a presentation time for the one or more cognitive questions based on the frequency of questions, …, and a predetermined delay.  Neither Pracar nor Dennis discloses a dissemination of questions/answers based on profile permissions.
However, Seufert, in the analogous environment of automatically generating personalized questions for users based on user activity, teaches wherein dynamically selecting the one or more cognitive questions further comprises: accessing, by the computer device,   the one or more user profile permissions;  P201804263US01Page 20 of 25determining, by the computer device,   a preferred subset of activity data based on the one or more user profile permissions; determining, … a frequency of questions … and determining, by the computer device,   a presentation time for the one or more cognitive questions based on the frequency of questions, …  (See at [p. 483, Section IIIC] If the user unintentionally provided debased or wrong answers, he is reminded to answer reliably and encouraged to increase his quality score again…. As this survey is a game which has no defined end and users’ play time cannot be predicted in advance, a sophisticated question selection algorithm has to be implemented. Many psychological aspects of relationships can be assessed by one or few main questions, but can only be examined in depth with several or many questions. Therefore, questions should be split into a broad and a specific assessment., Further at [p. 485, section IVC] The Graph API enables developers to retrieve Facebook user data, e.g., personal data, news feed, or page likes, if the user granted the respective permissions to the app. In order to avoid scaring new users off, the app does not request all permissions during the installation. Instead, only personal data and friendships have to be granted. To get more revealing permissions from the user, insight gifts which evaluate and visualize the user’s data were created. When the user tries to access a newly unlocked insight gift, the respective permissions are requested. This offers the advantage that the user is fully aware of the permissions’ benefit at this point and, thus, is more likely to grant it to the app, wherein a subset of user data (facebook user data/activity data) is used to generate questions (as well as correct answers) such that this subset is accessed for the purpose of question and answer generation according to user-specified permissions (profile permissions which indicate which data the user prefers to allow access and wherein, the questions are presented to the user “frequently” which is being interpreted as corresponding to the issuance of a subsequent question in response to a user’s answer to a current question (so that the user may answer as many questions as possible and with the slope in Figure 4 suggesting a frequency bound according to the relationship between the number of answered questions and time since usage).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee, Grandmaison, Pracar, and Dennis to incorporate the teachings of Seufert for dynamically selecting the one or more cognitive questions further to comprise: accessing, by the computer device,   the one or more user profile permissions;  P201804263US01Page 20 of 25determining, by the computer device,   a preferred subset of activity data based on the one or more user profile permissions; determining, by the computer device,  a frequency of questions; and determining, by the computer device,   a presentation time for the one or more cognitive questions based on the frequency of questions, and a predetermined delay. The modification would have been obvious because one of ordinary skill would have been motivated to improve the derivation of pertinent insights into user psychological properties by encouraging the participation of users in the gamified question-answer process by allowing the user to grant access permission to user-selected/preferred personal data while providing motivation to the user to expand the scope of the permissions over time to maximize the response frequency to questions (Seufert, [p. 485, Section IVC, p. 486, Section V, p. 487, Section VI, Figure 4]).
However, Lee, Grandmaison, Dennis, Seufert, and Pracar do not explicitly teach … based on the one or more user profile permissions; …the one or more user profile permissions. Seufert does not disclose that the presentation time or the frequency of the questions is derived from user-specific (profile) attributes or specifications.
However, Blackwell, in the analogous environment of generating and presenting memory-test questions and answers to a user, teaches wherein dynamically selecting the one or more cognitive questions further comprises: … determining, by the computer device,   a frequency of questions based on the one or more user profile permissions; and determining, by the computer device,   a presentation time for the one or more cognitive questions based on the frequency of questions, the one or more user profile permissions, … (See at [0188] Furthermore , being able to link this to contextual information about physical location , and physical activity through the smart phone - device interaction can allow cognitive tests to be triggered at relevant times as influenced by the behavioural data. For example, when in a pre - specified location or when sensed behaviour such as long periods of inactivity are detected ., Further at [0201] Feedback can also occur at pre - programmed times determined by the carer or doctor. For example a cognitive test can be activated every morning in order to provide the doctor with a more complete pattern of symptoms in between clinical assessments., Further at [0188, 0201, 0210, 0222]  The cognitive assessments may be triggered in response to behavioural data sensed by the wearable device or at fixed time intervals ., Further at [0210] Cognitive tests and other questions are triggered at fixed timepoints or in response to sensed behaviour ( e . g . periods of inactivity of a given duration ) .; wherein a cognitive memory test is automatically administered/presented to the user according to a user-dependent/specific (and user-condition-specific) frequency (e.g. every morning or in response to a pre-specified location the user is at) such that this frequency is specifiable by the doctor or “carer” (repeated periodic intervals or pre-specified location) in which this specification is being interpreted as a user profile permission since it is a configurable setting determined for the user by a medical caregiver according to user attributes.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee, Grandmaison, Dennis, Seufert, and Pracar to incorporate the teachings of  Blackwell to dynamically select the one or more cognitive questions further comprises by determining, by the computer device,   a frequency of questions based on the one or more user profile permissions and determining, by the computer device,   a presentation time for the one or more cognitive questions based on the frequency of questions based on the frequency of questions, and a predetermined delay. The modification would have been obvious because one of ordinary skill would have been motivated to improve efficiency and cost of brain disorder treatment and empower individuals to manage their cognitive health through automated memory testing that is responsive to user behavioral, activity, and medical information (Blackwell, [0033, 0038, 0040, 0042]).

Claim 12/11 is also rejected because it is just a system implementation of the same subject matter of claim 5/4 which can be found in Lee, Grandmaison, Pracar, Dennis, Seufert, and Blackwell.  

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Grandmaison, in view of Pracar, in view of Dennis, and in further view of Peterson et al. (US2015/0248841, published 3 September 2015), hereinafter referred to as Peterson.

In regards to claim 6, the rejection of claim 2 is incorporated and Lee, Grandmaison, Pracar, and Dennis do not further teach further comprising: encrypting, by the computer device,   the set of cognitive questions in response to generating the set of cognitive questions; encrypting, by the computer device,  the answer set for each cognitive question in response to generating each answer set, and generating a linking information associating each of the encrypted cognitive questions and the encrypted answer set.  Lee, Grandmaison, Pracar, and Dennis do not disclose any data encryption.  
However, Peterson, in the analogous environment of automatically generating and presenting questions and answers for users, teaches further comprising: encrypting, by the computer device,   the set of cognitive questions in response to generating the set of cognitive questions; encrypting, by the computer device,   the answer set for each cognitive question in response to generating each answer set, (See at [0030] The system 100 includes a backend computer 110. The backend computer 110 is configured to provide an educational test question to a storage medium. For example, the backend computer 110 encrypts the educational test question and transmits it (e.g., through a network interface, via a network 150 or transportation network 160, through a wired communication line, etc.) to a storage medium., Further at [0055] The educational test question can take many forms. For example, in an essay test, the educational test question may be a prompt that elicits an extended response (e.g., “explain the differences between outer space and the Earth's core’) or a short answer (e.g., “what is the name of the first U.S. President?”). In another example, the test question may be a multiple choice question (e.g., “choose A, B, or C), a true/false question, or any type of educational test question known in the art., Further at [0069, Figure 2]  The local server 120 also includes an encryption/ decryption engine 230. The encryption/decryption engine 230 is configured to encrypt and/or decrypt information. The information may be optionally encrypted or decrypted. For example, the educational test question is encrypted when the educational test question is stored with the storage medium and decrypted when the educational test question is stored with the local memory., wherein a multiple choice question (which includes a question and an answer set) is generated and received in a testing system and encrypted for storage by a backend computer (for the purpose of maintaining the set of questions and answers at a local storage until they may be accessed at a user device).) and generating a linking information associating each of the encrypted cognitive questions and the encrypted answer set (See at [0072] The encryption/decryption engine 230 is also con figured to identify a chain of custody of the data. For example, more than one device or server may encrypt/alter the data and the encryption/decryption engine 230 can identify which devices or servers have done so. This may include a user device adding a device identifier to the test answer, then transmitting the test answer to a proctor device which adds a proctor identifier, and then transmitting the test answer to the local server which also adds a local server identifier., Further at [0073] The local server 120 also includes an identifier engine 240. The identifier engine 240 can be configured to identify a user and/or a user device by using a user identifier and/or user device identifier. For example, the identifier engine 240 identifies the user associated with the user device as John Smith in a Colorado high school in Grade 12. The identifier engine 240 may also identify the type of user device operated by the user (e.g., mobile device, tablet, desktop computer) and/or alter educational test question based in part on the identification of the user and/or user device., Further at [0077] The identifier engine 240 is also configured to identify a storage medium identifier. For example, when the Storage medium is coupled with the local server, the storage medium identifier can be copied to the local memory and/or the identifier data store 290. The storage medium identifier can identify the origin of the educational test question (e.g., the testing entity) and incorporate with other identifiers (e.g., a particular teach with identifier Z100 provided the test from storage medium M400 on January 1)., Further at [0084, Figure 2] The identifier data store 290 is configured to store identifier information related to a chain of custody or history of a particular educational test question or test answer. For example, the identifier data store 290 can identify Smith Middle School, proctor Mr. Johnson, test date on January 1, transferred to user Johnny Smith, user identifier A10234, answer returned in 59 minutes from the start time of the test, etc. One or more items of information relevant to the educational test question, test answer, or data security can be stored as an identifier or with the identifier data store 290., wherein, in addition to encrypting each question in a set of questions on a test (including the respective multiple choice answers for each question) and each corresponding answer, the system generates link information that relates the question/answer set to a chain of custody, that includes information such as the origin of the test/answer set and any modification to the question/answer set such that this identifier information (e.g., of a teacher or test question/answer set modifier) associates any modified element of the question/answer set to any other element of the question/answer set (which does not exclude the association of the (encrypted) question with the encrypted multiple choice answers in a new or modified question/answer set – i.e., identifier information associates the question/answer set with the chain of custody but also associates the question with the answer at any given step in that chain of custody) and wherein, in addition and alternatively, the student response includes an encryption that relates/links the question with the (multiple choice) answer set in the context of the student, which, even though this occurs after the question generation and answering still corresponds to the recited claim limitation.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee, Grandmaison, Pracar, and Dennis to incorporate the teachings of Peterson to encrypt the sets of questions and answers in response to their generations and to generate a linking information associating each of the encrypted cognitive question and the encrypted answer set. The modification would have been obvious because one of ordinary skill would have been motivated to improve the security of a system for test taking (answering questions) when the test questions are distributed from a database (at local server) to remote user devices by, in part, encrypting the questions and answers (multiple choice) at that database to protect against fraudsters and to account for the chain of custody of the question/answer set (Peterson, [0002, 0072, 0116, Figure 2]).

In regards to claim 13, the rejection of claim 9 is incorporated and Lee, Grandmaison, Pracar, and Dennis do not further teach encrypting the set of cognitive questions in response to generating the set of cognitive questions; encrypting the answer set for each cognitive question in response to generating each answer set; generating a linking information associating each cognitive question and the encrypted answer set; and when the selected cognitive question is retrieved, recalling the answer set based on the linking information.  Lee, Grandmaison, Pracar, and Dennis do not disclose any data encryption.  
However, Peterson, in the analogous environment of automatically generating and presenting questions and answers for users, teaches encrypting the set of cognitive questions in response to generating the set of cognitive questions; encrypting the answer set for each cognitive question in response to generating each answer set; (See at [0030] The system 100 includes a backend computer 110. The backend computer 110 is configured to provide an educational test question to a storage medium. For example, the backend computer 110 encrypts the educational test question and transmits it (e.g., through a network interface, via a network 150 or transportation network 160, through a wired communication line, etc.) to a storage medium., Further at [0055] The educational test question can take many forms. For example, in an essay test, the educational test question may be a prompt that elicits an extended response (e.g., “explain the differences between outer space and the Earth's core’) or a short answer (e.g., “what is the name of the first U.S. President?”). In another example, the test question may be a multiple choice question (e.g., “choose A, B, or C), a true/false question, or any type of educational test question known in the art., Further at [0069, Figure 2]  The local server 120 also includes an encryption/ decryption engine 230. The encryption/decryption engine 230 is configured to encrypt and/or decrypt information. The information may be optionally encrypted or decrypted. For example, the educational test question is encrypted when the educational test question is stored with the storage medium and decrypted when the educational test question is stored with the local memory., wherein a multiple choice question (which includes a question and an answer set) is generated and received in a testing system and encrypted for storage by a backend computer (for the purpose of maintaining the set of questions and answers at a local storage until they may be accessed at a user device).) generating a linking information associating each cognitive question and the encrypted answer set; and when the selected cognitive question is retrieved, recalling the answer set based on the linking information  (See at [0072] The encryption/decryption engine 230 is also con figured to identify a chain of custody of the data. For example, more than one device or server may encrypt/alter the data and the encryption/decryption engine 230 can identify which devices or servers have done so. This may include a user device adding a device identifier to the test answer, then transmitting the test answer to a proctor device which adds a proctor identifier, and then transmitting the test answer to the local server which also adds a local server identifier., Further at [0073] The local server 120 also includes an identifier engine 240. The identifier engine 240 can be configured to identify a user and/or a user device by using a user identifier and/or user device identifier. For example, the identifier engine 240 identifies the user associated with the user device as John Smith in a Colorado high school in Grade 12. The identifier engine 240 may also identify the type of user device operated by the user (e.g., mobile device, tablet, desktop computer) and/or alter educational test question based in part on the identification of the user and/or user device., Further at [0077] The identifier engine 240 is also configured to identify a storage medium identifier. For example, when the Storage medium is coupled with the local server, the storage medium identifier can be copied to the local memory and/or the identifier data store 290. The storage medium identifier can identify the origin of the educational test question (e.g., the testing entity) and incorporate with other identifiers (e.g., a particular teach with identifier Z100 provided the test from storage medium M400 on January 1)., Further at [0084, Figure 2] The identifier data store 290 is configured to store identifier information related to a chain of custody or history of a particular educational test question or test answer. For example, the identifier data store 290 can identify Smith Middle School, proctor Mr. Johnson, test date on January 1, transferred to user Johnny Smith, user identifier A10234, answer returned in 59 minutes from the start time of the test, etc. One or more items of information relevant to the educational test question, test answer, or data security can be stored as an identifier or with the identifier data store 290., wherein, in addition to encrypting each question in a set of questions on a test (including the respective multiple choice answers for each question) and each corresponding answer, the system generates link information that relates the question/answer set to a chain of custody, that includes information such as the origin of the test/answer set and any modification to the question/answer set such that this identifier information (e.g., of a teacher or test question/answer set modifier) associates any modified element of the question/answer set to any other element of the question/answer set (which does not exclude the association of the (encrypted) question with the encrypted multiple choice answers in a new or modified question/answer set – i.e., identifier information associates the question/answer set with the chain of custody but also associates the question with the answer at any given step in that chain of custody) such that chain of custody/linking associates an answer set to a question (when retrieved/decrypted) and wherein, in addition and alternatively, the student response includes an encryption (and subsequent decryption)  that relates/links the question with the (multiple choice) answer set in the context of the student, which, even though this occurs after the question generation and answering still corresponds to the recited claim limitation; in other words and for example, when a modification occurs to the multiple choice answer set, a chain of custody links that modification to the unmodified question such that when the question/answer set is retrieved the modified multiple choice answer set is retrieved because of the chain of custody association.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee, Grandmaison, Pracar, and Dennis to incorporate the teachings of Peterson to encrypt the sets of questions and answers in response to their generations and to generate a linking information associating each of the encrypted cognitive question and the encrypted answer set such that when the selected cognitive question is retrieved, recalling the answer set based on the linking information. The modification would have been obvious because one of ordinary skill would have been motivated to improve the security of a system for test taking (answering questions) when the test questions are distributed from a database (at local server) to remote user devices by, in part, encrypting the questions and answers (multiple choice) at that database to protect against fraudsters and to account for the chain of custody of the question/answer set (Peterson, [0002, 0072, 0116, Figure 2]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Grandmaison, in view of Pracar, in view of Dennis, in view of Zeng et al. (“Towards Long-term Tracking and Detection of Early Dementia: A Computerized Cognitive Test Battery with Gamification”, ICCSE’18, July, 2018, pp. 1-10), hereinafter referred to as Zeng, and in further view of Meckler et al. (“Towards understanding the effects of individual gamification elements on intrinsic motivation and performance”, Computers in Human Behavior, 71, 2017, pp. 525-534), hereinafter referred to as Meckler.

In regards to claim 7, the rejection of claim 2 is incorporated and Lee further teaches further comprising:  determining, by the computer device,   selection of a correct answer to the selected cognitive question by comparing the selection to metadata associated with the answer set; wherein the metadata includes a number or other designation for the correct answer (See at [0073] When the user's answer is input, the question and answer executor 130 evaluated the answer input by the user, and provide an evaluation result to the user. For example, the question and answer executor 130 may compare the answer of the user and the correct answer included in the question and answer data, determine whether the answer of the user is correct, and provide the determined result to the user. In another example, the question and answer executor 130 may measure a response time of the user for the provided question, and provide the measured response time to the user., Further at [0074] In an example, the accumulated evaluation results may include a correct answer rate for the question and answer performed during the period of time or statistical information on an average response time., Further at [0075] For example, the question and answer executor 130 provides the mild cognitive impairment diagnosis advisory message to the user when the evaluation result continuously degrades, such that the user may not miss a treatment period. In an example, the evaluation result degrades when the correct answer rate continuously decreases, the correct answer rate is of a predetermined level or less, or the response time continuously increases., wherein, in response to the selection of an answer by the user, the system determines if the user’s answer is correct while also measuring a response time associated with that answer (a type of metadata associated with the answer/answer set) such that the determination of the effectiveness of the user’s response includes the comparison of the response time in the current answer set/evaluation with previous response times associated with that answer set; an indication of cognitive impairment is sent to the user if the response time increases which, in this case, is indicative of a negative overall response to the question but such that the response time (a number) is descriptive of (i.e., a designation of) the correct answer and the variation of the correctness of that response over time as an indication of a progression of cognitive disease conditions.)
However, Lee, Grandmaison, Pracar, and Dennis do not explicitly teach and generating, by the computer device,  a reward based on the selection of the correct answer to incentivize interaction with the question interface, wherein the reward includes virtual rewards including virtual pets, assistants, or in game bonuses.  Neither Lee, Grandmaison, Pracar, nor Dennis teaches the provision of a reward in response to a correct answer in the memory test such as to incentivize interaction with a question interface.
However, Zeng, in the analogous environment of automatically generating and presenting questions and answers to a user, teaches further comprising:  determining, by the computer device,   selection of a correct answer to the selected cognitive question by comparing the selection to metadata associated with the answer set, wherein the metadata includes … other designation for the correct answer; and generating, by the computer device,  a reward based on the selection of the correct answer to incentivize interaction with the question interface, ….  (See at [p. 4, Section 3.1]  It is a game consists of a series of mini-games with different themes. Gaming activities performed in Virtual ADL+ House are abstractions of many of the daily living routines, modelled after the Lawton Instrumental Activities of Daily Living Scale [12], including using telephone, food preparation, housekeeping, laundry and handling finances. A cognitive assessment battery covering multiple cognitive domains is integrated into the game design. When an individual is playing a mini-game in Virtual ADL+ House, he/ she is actually performing a “disguised” neuropsychological test…. Thus, to reduce dropouts and ensure the effectiveness of long-term monitoring programs, it is important to design incentives to promote active participation and compliance., Further at [pp. 6, Section 3.3]  At each viewpoint, four possible views are listed. The test subject needs to select the correct one among the four choices…. The test subject needs to recall and dial the numbers by tapping the corresponding keys on the telephone… When the time for encoding is up, the test subject needs to select the correct pill bottles from a list of bottles by recognizing the patterns on the tags and choose the correct dose.., Further at [Table 3]  Table 3: The rewards/incentives and motivation mechanisms are sufficient to keep elderly users engaged and entertained in a sustained manner., wherein a cognitive memory (and function) test is implemented on a gaming platform to increase patient compliance with taking those test through incentives and rewards provided by the test and wherein the rewards provided by the system is being interpreted as an indication of a successful passage through a particular test (at least as suggested by the green check and red x icons in the screen on Figure 3d but also more generally as suggested by the requirement that the user must successfully perform those tasks for navigating through a given test in the gaming context) and wherein it is noted that Zeng also teaches a determination of a correct answer selection using metadata in the form of various graphical elements that correspond to different answer selections.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee, Grandmaison, Pracar, and Dennis to incorporate the teachings of Zeng to determine the selection of a correct answer to the selected cognitive question and  generate a reward based on the selection of the correct answer to incentivize interaction with the question interface. The modification would have been obvious because one of ordinary skill would have been motivated to improve the effectiveness of cognitive testing, including those directed to memory recall cognitive functions, by implementing those tests with gamification for improving user compliance, participation, and interest through incentives and rewards. (Zeng, [Abstract, p. 4, Section 3.1, p. 8, Section 4.2, Table 3]).
However, Lee, Grandmaison, Pracar, Dennis, and Zeng do not explicitly teach wherein the reward includes virtual rewards including virtual pets, assistants, or in game bonuses. Zeng characterizes the incentives for improving motivation but does not provide details on the rewards other that they include intrinsic motivations such as the enjoyment itself of performing the gamified tests.
 However, Meckler, in the analogous environment of automatically generating and presenting questions and answers to a user, teaches generating, by the computer device,  a reward based on the selection of the … answer to incentivize interaction with the … interface, wherein the reward includes virtual rewards including virtual pets, assistants, or in game bonuses.  (See at [p. 529, Section 3.1.1] In the levels condition, participants were presented with a vertical progress bar labeled with ”next level” and the corresponding points necessary to reach the indicated level (see Fig. 3). Progression to the next level mirrored the leaderboard condition, albeit without the option for (seemingly) social comparison. Whenever participants reached a score of 1000, 3000, 6000 and finally 10,000, they would gain another level symbolized by an asterisk., wherein the implementation of a gamified test (cognitive test) includes incentives for improving engagement and performance on the test such that the incentives include points, leaderboards, and levels such that, in particular, a the achievement of a “next level” based on having reached a given number of points is an in-game bonus; more specifically, a plurality of such bonuses correspond to a plurality of levels with the leaderboard conditioned on that level and wherein the claims require only one of the types of virtual rewards.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee, Grandmaison, Pracar, Dennis, and Zeng,  to incorporate the teachings of Meckler to generate, by the computer device,  a reward based on the selection of the correct answer to incentivize interaction with the question interface, wherein the reward includes virtual rewards including virtual pets, assistants, or in game bonuses. The modification would have been obvious because one of ordinary skill would have been motivated to improve the effectiveness of gamification, especially with respect to maintaining or improving game performance or user intrinsic motivation, including those directed to memory recall cognitive functions, by using extrinsic reward incentives in the game. (Meckler, [Abstract, p. 533, Section 6, Tables 2-4]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Grandmaison, in view of Pracar, in view of Dennis, in view of Zeng, and in further view of Ian Glover (“Play as you learn: gamification as a technique for motivating learners”, Sheffield Hallam University, http://shura.shu.ac.uk/7172/, Proceedings of World Conference on Educational Multimedia, Hypermedia and Telecommunications 2013, AACE, 2013, pp. 1999-2008), hereinafter referred to as Glover. 

In regards to claim 14, the rejection of claim 9 is incorporated and Lee further teaches wherein the operations further comprise:  determining, by the computer device,   selection of a correct answer to the selected cognitive question by comparing the selection to metadata associated with the answer set; (See at [0073] When the user's answer is input, the question and answer executor 130 evaluated the answer input by the user, and provide an evaluation result to the user. For example, the question and answer executor 130 may compare the answer of the user and the correct answer included in the question and answer data, determine whether the answer of the user is correct, and provide the determined result to the user. In another example, the question and answer executor 130 may measure a response time of the user for the provided question, and provide the measured response time to the user., Further at [0074] In an example, the accumulated evaluation results may include a correct answer rate for the question and answer performed during the period of time or statistical information on an average response time., Further at [0075] For example, the question and answer executor 130 provides the mild cognitive impairment diagnosis advisory message to the user when the evaluation result continuously degrades, such that the user may not miss a treatment period. In an example, the evaluation result degrades when the correct answer rate continuously decreases, the correct answer rate is of a predetermined level or less, or the response time continuously increases., wherein, in response to the selection of an answer by the user, the system determines if the user’s answer is correct while also measuring a response time associated with that answer (a type of metadata associated with the answer/answer set) such that the determination of the effectiveness of the user’s response includes the comparison of the response time in the current answer set/evaluation with previous response times associated with that answer set; an indication of cognitive impairment is sent to the user if the response time increases which, in this case, is indicative of a negative overall response to the question but such that the response time (a number) is descriptive of (i.e., a designation of) the correct answer and the variation of the correctness of that response over time as an indication of a progression of cognitive disease conditions.)
However, Lee, Grandmaison, Pracar, and Dennis do not explicitly teach and generating a reward based on the selection of the correct answer to incentivize interaction with the question interface, wherein the reward includes discounts or other third-party awards to the user.  Neither Lee, Grandmaison, Pracar, nor Dennis teaches the provision of a reward in response to a correct answer in the memory test such as to incentivize interaction with a question interface.
However, Zeng, in the analogous environment of automatically generating and presenting questions and answers to a user, teaches wherein the operations further comprise:  determining, by the computer device,   selection of a correct answer to the selected cognitive question by comparing the selection to metadata associated with the answer set; and generating a reward based on the selection of the correct answer to incentivize interaction with the question interface, ….  (See at [p. 4, Section 3.1]  It is a game consists of a series of mini-games with different themes. Gaming activities performed in Virtual ADL+ House are abstractions of many of the daily living routines, modelled after the Lawton Instrumental Activities of Daily Living Scale [12], including using telephone, food preparation, housekeeping, laundry and handling finances. A cognitive assessment battery covering multiple cognitive domains is integrated into the game design. When an individual is playing a mini-game in Virtual ADL+ House, he/ she is actually performing a “disguised” neuropsychological test…. Thus, to reduce dropouts and ensure the effectiveness of long-term monitoring programs, it is important to design incentives to promote active participation and compliance., Further at [pp. 6, Section 3.3]  At each viewpoint, four possible views are listed. The test subject needs to select the correct one among the four choices…. The test subject needs to recall and dial the numbers by tapping the corresponding keys on the telephone… When the time for encoding is up, the test subject needs to select the correct pill bottles from a list of bottles by recognizing the patterns on the tags and choose the correct dose.., Further at [Table 3]  Table 3: The rewards/incentives and motivation mechanisms are sufficient to keep elderly users engaged and entertained in a sustained manner., wherein a cognitive memory (and function) test is implemented on a gaming platform to increase patient compliance with taking those test through incentives and rewards provided by the test and wherein the rewards provided by the system is being interpreted as an indication of a successful passage through a particular test (at least as suggested by the green check and red x icons in the screen on Figure 3d but also more generally as suggested by the requirement that the user must successfully perform those tasks for navigating through a given test in the gaming context) and wherein it is noted that Zeng also teaches a determination of a correct answer selection using metadata in the form of various graphical elements that correspond to different answer selections.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee, Grandmaison, Pracar, and Dennis to incorporate the teachings of Zeng to determine the selection of a correct answer to the selected cognitive question and  generate a reward based on the selection of the correct answer to incentivize interaction with the question interface. The modification would have been obvious because one of ordinary skill would have been motivated to improve the effectiveness of cognitive testing, including those directed to memory recall cognitive functions, by implementing those tests with gamification for improving user compliance, participation, and interest through incentives and rewards. (Zeng, [Abstract, p. 4, Section 3.1, p. 8, Section 4.2, Table 3]).
However, Lee, Grandmaison, Pracar, Dennis, and Zeng do not explicitly teach wherein the reward includes discounts or other third-party awards to the user. Zeng characterizes the incentives for improving motivation but does not provide details on the rewards other that they include intrinsic motivations such as the enjoyment itself of performing the gamified tests.
However, Glover, in the analogous environment of increasing user engagement through gamification, teaches wherein the reward includes discounts or other third-party awards to the user.  (See at [p. 2002, “Existing Uses of Gamification”] One of the most widely-known uses of Gamification is FourSquare, a mobile social networking application that encouraged users to ‘check-in’ to locations, …Many of these features make use of leaderboards to display people’s activity, and the main reason for users is a sense of prestige. Some businesses provide additional incentives, such as discounts and gifts to people checking into their location, helping to further encourage consumer loyalty…. Red Critter Tracker (http://redcrittertracker.com) is an online project management system that rewards team members with points and badges for completing tasks and helping others…. Crowdrise (http://www.crowdrise.com) is a social fundraising system that also uses points and badges to motivate fundraisers to contribute to charity., wherein gamification (including e-learning corresponding generally to cognitive tests) includes incentives for improving engagement and performance in the game such that the incentives may include discounts and gifts (from third parties/companies) to encourage company loyalty.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee, Grandmaison, Pracar, Dennis, and Zeng,  to incorporate the teachings of Glover to generate, by the computer device,  a reward based on the selection of the correct answer to incentivize interaction with the question interface, wherein the reward includes discounts or other third-party awards to the user. The modification would have been obvious because one of ordinary skill would have been motivated to improve the effectiveness of gamification, especially with respect to maintaining or improving game performance or user motivation, by using extrinsic reward incentives in the game, particularly for users who do not already have high intrinsic motivation. (Glover, [Abstract, p. 2002, Existing Uses of Gamification, p. 2006, Conclusion]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable Lee, in view of Grandmaison, and in further view of Peterson.

In regards to claim 15, Lee teaches A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions being executable by one or more processors to cause the one or more processors to perform operations comprising: accessing activity data from a mobile computing device, and the activity data being associated with a day to day activity by a user of the mobile computing device, wherein the day to day activity indicated by calendar data includes an action performed by the user and location of the action, wherein the calendar data is a calendar appointment …. of the mobile computing device; (See at [0029] In another general aspect, there is provided a digital device including a touch-sensitive display, a memory con figured to store instructions, and a processor configured to execute the instructions to generate content information from a content of a user, to generate at least one question and answer data based on the content information, to output a question related to the content through the touch-sensitive display, and to evaluate an answer to the question based on the at least one question and answer data. Further at [0044] However, the terminal is a non exhaustive example, and it should be understood that the cognitive function test device 100 may be embedded in or interoperate with various digital devices such as, for example, a mobile phone, a cellular phone,…, Further at [0046] In an example, the content information generator 110 collects various types of content that the user produces and consumes through various cognitive activities, such as, for example, reading, Writing, speaking, hearing, when using the terminal. The content information generator 110 may generate content information from the collected content., Further at [0053] As another example, when the content is a text message or e-mail, the additional information includes information Such as, for example, a time at which the text message or e-mail is received or transmitted and a recipient or sender of the text message or e-mail, a Subject of the text message or e-mail, and a priority of the text message or e-mail., wherein a cognitive function test device collects/accesses content information generated by a user from user activity at that device (activity data) and stored on a mobile device (for example e-mails or audio or video information) such that the information (such as from emails) included activities associated with different times (calendar data) such as may be used to construct the questions seen in figure 4 (in particular the question regarding a time in the past in which an e-mail or article was read which is a day-to-day activity) and figure 6 (the location of a future wedding, i.e., the calendar data is clearly in the past although the location data points to a future event) and wherein this activity data corresponds to actions performed by the user (i.e., reading, writing of e-mails which have themselves activity data associated with/performed by the user) and wherein this framework for generating and disseminating question/answer sets is performed by instructions in computer memory.) identifying a data type of the activity data accessed; generating, by the computer device,  a set of cognitive questions representing at least a portion of the activity data using natural language processing techniques on the portion of the activity data to generate the set of cognitive questions by parsing words in the activity data using a syntax or grammatical rule; (See at [0031]  The processor may be configured to generate the content information by extracting a portion of the content, and wherein the portion of the content comprises any one or any combination of a keyword, an important sentence, a character in an image, an image, a series of sequential images from a video, a video segment, and an audio segment. Further at [0047] For example, the content information may include an important sentence or a keyword extracted from the text included in the content. When the content includes text, the content information generator 110 may extract an important sentence or keyword from the text included in the content. In an example, natural language processing technology or document Summarizing technology may be used for extracting the important sentence or keyword., Further at [0056] For example, the question and answer data may include a question related to at least one among the important sentence and the keyword included in the content information, the image, the video, and the Voice and, and a correct answer for the question., Further at [0064] For example, the priority for the question and answer data may be updated, deleted, or changed according to criteria Such as, for example, a lapse of time, the number of questions, and an addition of new question and answer data., Further at [0087, Figures 1, 5-7] In an example, the cognitive function test device 100 generates the question and answer data by applying the generated content information to at least one question and answer template., wherein at a set of questions (at least one question or a number of questions) is generated from the extracted content data (i.e., each question is generated in response to a portion of the content/activity data with that data including data of various different types in a BRI sense such as email, image, video, and voice or temporal vs. spatial), wherein NLP is used to find important sentences in the activity data and parse it to determine keywords that are used to generate the questions and answers such that, as shown in Figure 2, the important keyword is determined from certain syntax or grammatical elements in the sentence that point to a time or a noun such as a person, event, or location, the syntactic context of which is used to form a question or answer, and where it is noted that the generation of these questions also makes use of a grammatical rule in the form of word morphology (i.e., how a word is formed), in the form of semantics (i.e., word meaning), as well as in the enumeration of the answers (i.e., a number is also a word) such as shown in Figure 5 where the combination of the number and the answer words also is a syntax rule (i.e., the pattern of combining words which is also used in forming the question).) generating an answer set using the natural language processing techniques for each cognitive question of the set of cognitive questions, the answer set containing a correct answer and a plurality of incorrect answers, the plurality of incorrect answers are generated by substituting one of the parsed words of the correct answer with another word;  (See at [0057] As another example, the question and answer data may include a question related to the additional information included in the content information, and a correct answer for the question., [0058] The question and answer data generator 120 generates at least one piece of question and answer data by applying the content information generated by the con tent information generator 110 to the question and answer template. In an example, the question and answer template may have various forms such as, for example, one in which the keyword is inserted into the important sentence, one in which a time is guessed using the content, and one in which the type of the content in which the important sentence is included is guessed., Further at [0087, Figures 1, 5-7] In an example, the cognitive function test device 100 generates the question and answer data by applying the generated content information to at least one question and answer template., wherein at least one answer (answer set) is generated from the extracted content data corresponding to each question such that this answer set always includes a correct answer but also may include incorrect answers such as in the case in which the user is presented a set of suggested answers (Figure 5) from amongst which the user must guess the correct answer and wherein, as previously pointed out, NLP is used to find important sentences in the activity data and parse it to determine keywords that are used to generate the questions and answers where, as shown in Figure 5, the correct answer is differentiable from the correct answer by substitution of a correct word with an incorrect word.) … dynamically selecting one or more cognitive questions from the set of cognitive questions; (See at [0061] As another example, the question and answer data generator 120 assigns a higher priority to the question and answer data than the question and answer data related to a type of content having the Smallest frequency (for example, an e-mail) of use by the user., Further at [0064] For example, the priority for the question and answer data may be updated, deleted, or changed according to criteria Such as, for example, a lapse of time, the number of questions, and an addition of new question and answer data., Further at [0066] In an example, the question and answer executor 130 provides a question included in the question and answer data to the user according to a predetermined period of time or when a specific event is generated. For example, the question and answer executor 130 periodically evaluates an answer by providing the question included in the question and answer data to the user according to the predetermined period and obtaining an answer. In an example, the period may be set or changed by the user., wherein the selection of questions (from a set of questions) is determined according to various temporally sensitive criteria (i.e. dynamically selected) including a prioritization according to a lapse of time or according to when a specific event occurs but also, more generally, the questions are generated and selected in response to the continual collection of newly generated content data and includes a prioritization on the frequency of the accessed (activity) data (e.g., frequency of e-mails) but also includes any given lapse of time (which inherently may include a particular time of day).)  generating a question interface presented at the mobile computing device, the question interface including the one or more selected cognitive questions (See at [0029, Figures 5-7] In another general aspect, there is provided a digital device including a touch-sensitive display, a memory con figured to store instructions, and a processor configured to execute the instructions to generate content information from a content of a user, to generate at least one question and answer data based on the content information, to output a question related to the content through the touch-sensitive display, and to evaluate an answer to the question based on the at least one question and answer data., wherein a user interface is provided/generated to the user in the form of a (touch-screen) display which displays the selected questions to the user (with variability of presentational form evident in Figures 5-7) and wherein the terminal that generates this interface can be a mobile device as noted previously (which is also evident in Figures 5-7).) and causing presentation of a selected cognitive question from the one or more cognitive questions within a question interface presented at the mobile computing device, presentation of the selected cognitive question including presentation of an answer set corresponding to the selected cognitive question.  (See at [0069, Figures 5] In an example, the question and answer executor 130 provides a question included in the question and answer data to the user in the form of text or voice. For example, as shown in FIGS. 5 and 6, the question and answer executor 130 displays the question included in the question and answer data on a screen of the terminal in the form of text., wherein the user interface presents a set of answers (answer data) on the (mobile device) screen corresponding to the selected (and also displayed) question as can be seen especially in Figure 5.) 
However, Lee does not explicitly teach … of the user… encrypting the set of cognitive questions in response to generating the set of cognitive questions; encrypting the answer set for each cognitive question in response to generating each answer set; generating a linking information associating each of the encrypted cognitive questions and the encrypted answer set.  Although Lee teaches that information associated with calendar appointments are used to form cognitive questions and answers, Lee does not explicitly disclose that the particular appointment (e.g. meeting or wedding) is specifically associated with the user him/herself. Lee does not disclose any data encryption. 
However, Grandmaison, in the analogous environment of generating and presenting memory-test questions and answers to a user, teaches accessing activity data …, the activity data being associated with a day to day activity by a user …, wherein the day to day activity indicated by calendar data includes an action performed by the user …, wherein the calendar data is a calendar appointment of the user … (See at [p. 134, “External Memory Aids”] Some individuals in the early stages of AD report an increase in the spontaneous use of simple external memory aids, such as notes they write to themselves or a calendar they use to remember appointments or to remind them of important dates…. Reminders for each individual using the system are entered into the computer and, at the appropriate date and time, transmitted to an individual alphanumeric pager., Further at [p. 137, “The Errorless Learning Approach Combined with the Spaced Retrieval Technique”]The errorless learning approach, involving regular practice with prompting provided by the caregiver, was used to teach two patients how to use an external memory aid in order to decrease the repetition of questions the patients addressed to their caregivers. … Only the patient trained with the calendar significantly improved his functioning: he asked a mean of 2.6 questions a day at baseline, 0.75 questions a day at the end of the training, 0.4 questions a day at the 3-month follow-up, and 0.5 questions a day at the 6-month follow-up. wherein appointments for a user are represented in calendar data such that this calendar as well as access of information from calendar is used for cognitive evaluation and memory support (such that this representation includes an electronic representation for use as an external memory support).) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of  Grandmaison to access activity data from a mobile computing device, and the activity data being associated with a day to day activity by a user of the mobile computing device, wherein the day to day activity indicated by calendar data includes an action performed by the user and location of the action, wherein the calendar data is a calendar appointment of the user of the mobile computing device. The modification would have been obvious because one of ordinary skill would have been motivated to use a user’s appointment information in a system that provides external memory support to that patient in order to improve the cognitive functionality of that user (such as with respect to calendar events) such as improving the recall capacity of persons suffering from cognitive decline using an errorless learning approach (Grandmaison, [p. 134, “External Memory Aids”, p. 137, “The Errorless Learning Approach Combined With the Spaced Retrieval Technique”]).
However, Lee and Grandmaison do not explicitly teach … encrypting the set of cognitive questions in response to generating the set of cognitive questions; encrypting the answer set for each cognitive question in response to generating each answer set; generating a linking information associating each of the encrypted cognitive questions and the encrypted answer set.  Although Lee teaches that information associated with calendar appointments are used to form cognitive questions and answers, Lee does not explicitly disclose that the particular appointment (e.g. meeting or wedding) is specifically associated with the user him/herself. Grandmaison does not disclose any data encryption. 
However, Peterson, in the analogous environment of automatically generating and presenting questions and answers for users, teaches encrypting the set of cognitive questions in response to generating the set of cognitive questions; encrypting the answer set for each cognitive question in response to generating each answer set, (See at [0030] The system 100 includes a backend computer 110. The backend computer 110 is configured to provide an educational test question to a storage medium. For example, the backend computer 110 encrypts the educational test question and transmits it (e.g., through a network interface, via a network 150 or transportation network 160, through a wired communication line, etc.) to a storage medium., Further at [0055] The educational test question can take many forms. For example, in an essay test, the educational test question may be a prompt that elicits an extended response (e.g., “explain the differences between outer space and the Earth's core’) or a short answer (e.g., “what is the name of the first U.S. President?”). In another example, the test question may be a multiple choice question (e.g., “choose A, B, or C), a true/false question, or any type of educational test question known in the art., Further at [0069, Figure 2]  The local server 120 also includes an encryption/ decryption engine 230. The encryption/decryption engine 230 is configured to encrypt and/or decrypt information. The information may be optionally encrypted or decrypted. For example, the educational test question is encrypted when the educational test question is stored with the storage medium and decrypted when the educational test question is stored with the local memory., wherein a multiple choice question (which includes a question and an answer set) is generated and received in a testing system and encrypted for storage by a backend computer (for the purpose of maintaining the set of questions and answers at a local storage until they may be accessed at a user device).) generating a linking information associating each of the encrypted cognitive questions and the encrypted answer set (See at [0072] The encryption/decryption engine 230 is also con figured to identify a chain of custody of the data. For example, more than one device or server may encrypt/alter the data and the encryption/decryption engine 230 can identify which devices or servers have done so. This may include a user device adding a device identifier to the test answer, then transmitting the test answer to a proctor device which adds a proctor identifier, and then transmitting the test answer to the local server which also adds a local server identifier., Further at [0073] The local server 120 also includes an identifier engine 240. The identifier engine 240 can be configured to identify a user and/or a user device by using a user identifier and/or user device identifier. For example, the identifier engine 240 identifies the user associated with the user device as John Smith in a Colorado high school in Grade 12. The identifier engine 240 may also identify the type of user device operated by the user (e.g., mobile device, tablet, desktop computer) and/or alter educational test question based in part on the identification of the user and/or user device., Further at [0077] The identifier engine 240 is also configured to identify a storage medium identifier. For example, when the Storage medium is coupled with the local server, the storage medium identifier can be copied to the local memory and/or the identifier data store 290. The storage medium identifier can identify the origin of the educational test question (e.g., the testing entity) and incorporate with other identifiers (e.g., a particular teach with identifier Z100 provided the test from storage medium M400 on January 1)., Further at [0084, Figure 2] The identifier data store 290 is configured to store identifier information related to a chain of custody or history of a particular educational test question or test answer. For example, the identifier data store 290 can identify Smith Middle School, proctor Mr. Johnson, test date on January 1, transferred to user Johnny Smith, user identifier A10234, answer returned in 59 minutes from the start time of the test, etc. One or more items of information relevant to the educational test question, test answer, or data security can be stored as an identifier or with the identifier data store 290., wherein, in addition to encrypting each question in a set of questions on a test (including the respective multiple choice answers for each question) and each corresponding answer, the system generates link information that relates the question/answer set to a chain of custody, that includes information such as the origin of the test/answer set and any modification to the question/answer set such that this identifier information (e.g., of a teacher or test question/answer set modifier) associates any modified element of the question/answer set to any other element of the question/answer set (which does not exclude the association of the (encrypted) question with the encrypted multiple choice answers in a new or modified question/answer set – i.e., identifier information associates the question/answer set with the chain of custody but also associates the question with the answer at any given step in that chain of custody) and wherein, in addition and alternatively, the student response includes an encryption that relates/links the question with the (multiple choice) answer set in the context of the student, which, even though this occurs after the question generation and answering still corresponds to the recited claim limitation.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee and Grandmaison to incorporate the teachings of Peterson to encrypt the sets of questions and answers in response to their generations and to generate a linking information associating each of the encrypted cognitive question and the encrypted answer set. The modification would have been obvious because one of ordinary skill would have been motivated to improve the security of a system for test taking (answering questions) when the test questions are distributed from a database (at local server) to remote user devices by, in part, encrypting the questions and answers (multiple choice) at that database to protect against fraudsters and to account for the chain of custody of the question/answer set (Peterson, [0002, 0072, 0116, Figure 2]).

Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Grandmaison, in view of Peterson, and in further view of Dennis.

In regards to claim 16, the rejection of claim 15 is incorporated and Lee further teaches wherein the activity data includes information associated with a user of the mobile computing device, the information including …  and the calendar data, …, and the day to day activity includes purchase activity.  (See at [0053]  As another example, when the content is a text message or e-mail, the additional information includes information Such as, for example, a time at which the text message or e-mail is received or transmitted and a recipient or sender of the text message or e-mail, a Subject of the text message or e-mail, and a priority of the text message or e-mail., Further at [0058] In an example, the question and answer template may have various forms such as, for example, one in which the keyword is inserted into the important sentence, one in which a time is guessed using the content, and one in which the type of the content in which the important sentence is included is guessed. In an example, the question and answer template may be added to or corrected by the user.,  Further at [0081, Figure 2, Figures 4-6] In another example, in FIG. 3, a template 320 may be for generating a question having a form that asks for a time at which an important sentence included in content information is heard. For example, the question and answer data generator 120 may apply content information 220 shown in FIG. 2 to the template 320, and generate the question and answer data shown in 420 of FIG. 4., wherein the content/activity data includes an indication of when (calendar data) that content was formed (e.g., time of a hearing or reading activity as shown in Figure 4 or generated such as in the form of an e-mail) but also more specifically wherein the content/activity data itself includes information indicative of the time an event is to occur (calendar data - as seen in Figures 4 and 5) a set of answers (answer data) on the (mobile device) screen corresponding to the selected (and also displayed) question as can be seen in Figures 4-6 and wherein the calendar data as shown in Figures 4-6, include appointments that refer to specific events that the user is associated which are directed to the user who is asked to remember that appointment and wherein the day-to-day activity discerned from the various user information sources (Figure 2) include purchase activity such as in the form of the purchase of a necklace as a gift (for a “300 day” anniversary event).) 
However, Lee, Grandmaison, and Peterson do not explicitly disclose location history of the mobile computing device  …., and the location history indicates a location or a travel route of the day to day activity …. Although Lee teaches that (mobile device) terminal may have GPS functionality, he does not indicate if any associated location data is accessed.  Neither Grandmaison nor Peterson discloses a location history associated with a mobile device.
However, Dennis, in the analogous environment of generating and presenting memory-test questions and answers to a user, teaches wherein the activity data includes information associated with a user of the mobile computing device, the information including a location history of the mobile computing device  and the calendar data, and the location indicates a location or a travel route of the day to day activity …. (See at [p. 296, Method] In prior work, we built a system that consists of an Android app, server infrastructure and user interfaces. The app acquires image, time, audio (obfuscated), GPS, accelerometer and orientation information at approximately five minute time intervals. The app runs in the background as a service and users carried the phone in a pouch attached to a neck strap from morning till evening (see Figure 1)…. Participants were instructed to wear the phone for two weeks. They returned to the laboratory on the Friday of the 3rd week and were presented with images one at a time and were required to determine on which of the week days each image was taken (participants were informed that the images only came from the week days). Each participant’s test was based on images drawn from their own lifelogs. We selected images that came from distinct episodes as much as possible, and also avoided using images that were blurred due to excessive motion., Further at [p. 297, Modeling]The location (sensor) model assumed that events were stored in memory and that the likelihood of confusing the representation of the correct event with the stored representation of another event is determined by the similarity of those events. Each day was divided into hour periods and image, GPS, audio and accelerometry representations of those events were calculated. For a given sensor stream the distance of an image’s event to a given day for a given stream was taken to be the minimum Jenson Shannon distance from the event to the events of that day (see Figure 3)., Further at [p. 299, Modeling]While the distance and week models are informed only by the day on which the event occurred, the sensor model constructs a representation of the event that captures where the participant was (GPS), what the participant was hearing (audio), what the participant was doing (accelerometry) and what the participant was seeing (images) and compares it with representations of all other events., wherein location history data for day-to-day activity of the user is captured using a mobile device (i.e., GPS on the device is used to record the location of the user) as a component of a data set that also includes associated event (image), time (hour intervals), and user motion (accelerometer) information such that the generation of the sequence of event-time-location information over the course of a day is an indication of a location and a travel route associated with day-to-day activity of the user with the accelerometer information and wherein it is noted that the temporal association with the events to particular days of a week is, in a general sense, also calendar data.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee, Grandmaison, and Peterson to incorporate the teachings of  Dennis to access location history and calendar data from a user mobile device for use in generating sets of questions and answers in which the information includes location history of the mobile computing device  and the calendar data, and the location indicates a location or a travel route of the day to day activity. The modification would have been obvious because one of ordinary skill would have been motivated to improve upon the representation of human memory function by using the association of location information at particular times for user activities/events over the course of a time period to test and effectively characterize the memory recall responses of users (Dennis, [Abstract, p. 300, Conclusion, Figure 8]).

In regards to claim 20, the rejection of claim 16 is incorporated and Lee and  Grandmaison do not further teach the generating of the set of cognitive questions triggers the encrypting of the set of cognitive questions, and the generating of the answer set of each cognitive question triggers the encrypting of the answer set; and wherein dynamically selecting the one or more cognitive  questions further comprises: decrypting the one or more selected cognitive questions and the corresponding answer set. Lee and Grandmaison do not disclose any data encryption.  
However, Peterson, in the analogous environment of automatically generating and presenting questions and answers for users, teaches the generating of the set of cognitive questions triggers the encrypting of the set of cognitive questions, and the generating of the answer set of each cognitive question triggers the encrypting of the answer set (See at [0030] The system 100 includes a backend computer 110. The backend computer 110 is configured to provide an educational test question to a storage medium. For example, the backend computer 110 encrypts the educational test question and transmits it (e.g., through a network interface, via a network 150 or transportation network 160, through a wired communication line, etc.) to a storage medium., Further at [0055] The educational test question can take many forms. For example, in an essay test, the educational test question may be a prompt that elicits an extended response (e.g., “explain the differences between outer space and the Earth's core’) or a short answer (e.g., “what is the name of the first U.S. President?”). In another example, the test question may be a multiple choice question (e.g., “choose A, B, or C), a true/false question, or any type of educational test question known in the art., Further at [0069, Figure 2]  The local server 120 also includes an encryption/ decryption engine 230. The encryption/decryption engine 230 is configured to encrypt and/or decrypt information. The information may be optionally encrypted or decrypted. For example, the educational test question is encrypted when the educational test question is stored with the storage medium and decrypted when the educational test question is stored with the local memory., wherein a multiple choice question (which includes a question and an answer set) is generated and received in a testing system and encrypted (in response to the generation) for storage by a backend computer (for the purpose of maintaining the set of questions and answers at a local storage until they may be accessed at a user device).) and wherein dynamically selecting the one or more cognitive  questions further comprises: decrypting the one or more selected cognitive questions and the corresponding answer set (See at [0072] The encryption/decryption engine 230 is also con figured to identify a chain of custody of the data. For example, more than one device or server may encrypt/alter the data and the encryption/decryption engine 230 can identify which devices or servers have done so. This may include a user device adding a device identifier to the test answer, then transmitting the test answer to a proctor device which adds a proctor identifier, and then transmitting the test answer to the local server which also adds a local server identifier., Further at [0069, Figure 2]  The local server 120 also includes an encryption/ decryption engine 230. The encryption/decryption engine 230 is configured to encrypt and/or decrypt information. The information may be optionally encrypted or decrypted. For example, the educational test question is encrypted when the educational test question is stored with the storage medium and decrypted when the educational test question is stored with the local memory. In another example, the decrypted educational test question is transmitted to the first user device and the second user device via the first network. Further at [0070]The educational test question can be presented to the user devices 130 in a decrypted format., wherein, in addition to encrypting each question in a set of questions on a test (including the respective multiple choice answers for each question) and each corresponding answer, the system decrypts any question/answer set (selected for the test) for presentation to the user.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee and Grandmaison to incorporate the teachings of Peterson for the generation of the set of cognitive questions to trigger the encrypting of the set of cognitive questions, and the generating of the answer set of each cognitive question to trigger the encrypting of the answer set; for the dynamically selecting of the one or more cognitive  questions to further comprise decrypting the one or more selected cognitive questions and the corresponding answer set. The modification would have been obvious because one of ordinary skill would have been motivated to improve the security of a system for test taking (answering questions) when the test questions are distributed from a database (at local server) to remote user devices by, in part, encrypting and decrypting the questions and answers (multiple choice) at that database to protect against fraudsters and to account for the chain of custody of the question/answer set (Peterson, [0002, 0072, 0116, Figure 2]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee, Grandmaison, and Peterson to incorporate the teachings of Dennis for the same reasons as pointed out for claim 16.


Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Grandmaison, in view of Peterson, in view of Dennis, and in further view of Seufert.

In regards to claim 17, the rejection of claim 16 is incorporated Lee, Grandmaison, Peterson, and Dennis do not explicitly teach wherein accessing the activity data further comprises: determining, by the computer device,   one or more user profile permissions associated with a user of the mobile computing device; and accessing, by the computer device,   a subset of activity data available to the mobile computing device, the subset of activity data corresponding to the one or more user profile permissions.  In other words, although Lee teaches that the user may express a preference with respect to the selection of questions according to various priority considerations such that this leads to a subset of a potential set questions and answers and thereby corresponds to a subset of the content/activity data such as low frequency e-mail data (viz., [0059, 0061, 0064],  In an example, the question and answer data generator 120 determines a priority for the generated question and answer data. In an example, a criterion of determining the priority is previously defined, and is set or changed by the user.0059. In an example, the question and answer data generator 120 determines a priority for the generated question and answer data. In an example, a criterion of determining the priority is previously defined, and is set or changed by the user.,  As another example, the question and answer data generator 120 assigns a higher priority to the question and answer data than the question and answer data related to a type of content having the Smallest frequency (for example, an e-mail) of use by the user., The criteria for determining the priority for the question and answer data is not limited to the examples described above, and the priority may be determined according to various other standards, without departing from the spirit and scope of the illustrative examples described. For example, the priority for the question and answer data may be updated, deleted, or changed according to criteria Such as, for example, a lapse of time, the number of questions, and an addition of new question and answer data.), Lee nonetheless teaches the access of all of the data on the client device (or at least does not teach the explicit exclusion of an access). Dennis,  Grandmaison, and Peterson likewise do not disclose user profile permissions which control access to information stored on the client device and used by the cognitive psychology system.
However, Seufert, in the analogous environment of automatically generating personalized questions for users based on user activity, teaches wherein accessing the activity data further comprises: determining, by the computer device, one or more user profile permissions associated with a user of the mobile computing device; and accessing, by the computer device, a subset of activity data available to the mobile computing device, the subset of activity data corresponding to the one or more user profile permissions. (See at [p. 483, Section IIIC] If the user unintentionally provided debased or wrong answers, he is reminded to answer reliably and encouraged to increase his quality score again…. As this survey is a game which has no defined end and users’ play time cannot be predicted in advance, a sophisticated question selection algorithm has to be implemented. Many psychological aspects of relationships can be assessed by one or few main questions, but can only be examined in depth with several or many questions. Therefore, questions should be split into a broad and a specific assessment., Further at [p. 485, section IVC]  The Graph API enables developers to retrieve Facebook user data, e.g., personal data, news feed, or page likes, if the user granted the respective permissions to the app. In order to avoid scaring new users off, the app does not request all permissions during the installation. Instead, only personal data and friendships have to be granted. To get more revealing permissions from the user, insight gifts which evaluate and visualize the user’s data were created. When the user tries to access a newly unlocked insight gift, the respective permissions are requested. This offers the advantage that the user is fully aware of the permissions’ benefit at this point and, thus, is more likely to grant it to the app, wherein a subset of user data (facebook user data/activity data) is used to generate questions (as well as correct answers) such that this subset is accessed for the purpose of question and answer generation according to user-specified permissions (profile permissions).)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee, Grandmaison, Peterson, and Dennis to incorporate the teachings of Seufert to generate questions and answers using a subset of user activity data in which that subset is accessed according to user profile permissions. The modification would have been obvious because one of ordinary skill would have been motivated to improve the derivation of pertinent insights into user psychological properties by encouraging the participation of users in the gamified question-answer process by allowing the user to grant access permission to personal data while providing motivation to the user to expand the scope of the permissions over time (Seufert, [p. 485, Section IVC, p. 486, Section V, p. 487, Section VI, Figure 4]).

In regards to claim 18, the rejection of claim 17 is incorporated and Lee further teaches wherein the one or more cognitive questions are dynamically selected based on the … activity data ….  (See at [0064] For example, the priority for the question and answer data may be updated, deleted, or changed according to criteria Such as, for example, a lapse of time, the number of questions, and an addition of new question and answer data., Further at [0066] In an example, the question and answer executor 130 provides a question included in the question and answer data to the user according to a predetermined period of time or when a specific event is generated., wherein the selection of questions (from a set of questions) is determined according to various temporally sensitive criteria (i.e. dynamically selected) including a prioritization according to a lapse of time or according to when a specific event occurs but also, more generally, the questions are generated and selected in response to the continual collection of newly generated content data.)   
However, Lee, Grandmaison, Peterson, and Dennis do not explicitly teach subset … and the one or more user profile permissions as previously pointed out.
However, Seufert, in the analogous environment of automatically generating personalized questions for users based on user activity, teaches wherein the one or more cognitive questions are dynamically selected based on the subset of activity data and the one or more user profile permissions.  (See at [p. 483, Section IIIC] If the user unintentionally provided debased or wrong answers, he is reminded to answer reliably and encouraged to increase his quality score again…. As this survey is a game which has no defined end and users’ play time cannot be predicted in advance, a sophisticated question selection algorithm has to be implemented. Many psychological aspects of relationships can be assessed by one or few main questions, but can only be examined in depth with several or many questions. Therefore, questions should be split into a broad and a specific assessment., Further at [p. 485, section IVC] The Graph API enables developers to retrieve Facebook user data, e.g., personal data, news feed, or page likes, if the user granted the respective permissions to the app. In order to avoid scaring new users off, the app does not request all permissions during the installation. Instead, only personal data and friendships have to be granted. To get more revealing permissions from the user, insight gifts which evaluate and visualize the user’s data were created. When the user tries to access a newly unlocked insight gift, the respective permissions are requested. This offers the advantage that the user is fully aware of the permissions’ benefit at this point and, thus, is more likely to grant it to the app., wherein a subset of user data (facebook user data/activity data) is used to generate (and select dynamically according to changing temporal states of the data or the user characterization) questions for presentation to a user such that this subset is accessed for the purpose of question and answer generation according to user-specified permissions (profile permissions) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee, Grandmaison, Peterson, and Dennis to incorporate the teachings of Seufert to dynamically select questions using a subset of user activity data and profile permissions. The modification would have been obvious because one of ordinary skill would have been motivated to improve the derivation of pertinent insights into user psychological properties by encouraging the participation of users in the gamified question-answer process by allowing the user to grant access permission to personal data from which questions can be selected while providing motivation to the user to expand the scope of the permissions over time (Seufert, [p. 485, Section IVC, p. 486, Section V, p. 487, Section VI, Figure 4]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Grandmaison, in view of Peterson, in view of Dennis, in view of Seufert, in view of Pracar, and in further view of Blackwell.

In regards to claim 19, the rejection of claim 18 is incorporated and Lee, Grandmaison, Peterson, and Dennis do not further teach wherein dynamically selecting the one or more cognitive questions further comprises: accessing, by the computer device,   the one or more user profile permissions;  P201804263US01Page 20 of 25determining, by the computer device,   a preferred subset of activity data based on the one or more user profile permissions; determining, by the computer device,  a frequency of questions based on the one or more user profile permissions; and determining, by the computer device,   a presentation time for the one or more cognitive questions based on the frequency of questions, the one or more user profile permissions, and a predetermined delay.  In other words, although Lee teaches that the user may express a preference with respect to the selection of questions according to various priority considerations that inherently affect the frequency of the selection of questions related to different content, he does not explicitly teach this function of the determination of a time for presenting that content. Although Grandmaison discloses a frequency of questions (or evaluations), he does not disclose that this is based on user profile permissions. Dennis does not disclose a frequency of questions (or a delay in the context of a delay between successive questions or question sets being administered) since those questions are administered a single time after data collection. Peterson does not disclose a frequency of question dissemination. 
However, Seufert, in the analogous environment of automatically generating personalized questions for users based on user activity, teaches wherein dynamically selecting the one or more cognitive questions further comprises: accessing, by the computer device,   the one or more user profile permissions;  P201804263US01Page 20 of 25determining, by the computer device,   a preferred subset of activity data based on the one or more user profile permissions; determining, … a frequency of questions … and determining, by the computer device,   a presentation time for the one or more cognitive questions based on the frequency of questions, …  (See at [p. 483, Section IIIC] If the user unintentionally provided debased or wrong answers, he is reminded to answer reliably and encouraged to increase his quality score again…. As this survey is a game which has no defined end and users’ play time cannot be predicted in advance, a sophisticated question selection algorithm has to be implemented. Many psychological aspects of relationships can be assessed by one or few main questions, but can only be examined in depth with several or many questions. Therefore, questions should be split into a broad and a specific assessment., Further at [p. 485, section IVC] The Graph API enables developers to retrieve Facebook user data, e.g., personal data, news feed, or page likes, if the user granted the respective permissions to the app. In order to avoid scaring new users off, the app does not request all permissions during the installation. Instead, only personal data and friendships have to be granted. To get more revealing permissions from the user, insight gifts which evaluate and visualize the user’s data were created. When the user tries to access a newly unlocked insight gift, the respective permissions are requested. This offers the advantage that the user is fully aware of the permissions’ benefit at this point and, thus, is more likely to grant it to the app, wherein a subset of user data (facebook user data/activity data) is used to generate questions (as well as correct answers) such that this subset is accessed for the purpose of question and answer generation according to user-specified permissions (profile permissions which indicate which data the user prefers to allow access and wherein, the questions are presented to the user “frequently” which is being interpreted as corresponding to the issuance of a subsequent question in response to a user’s answer to a current question (so that the user may answer as many questions as possible and with the slope in Figure 4 suggesting a frequency bound according to the relationship between the number of answered questions and time since usage).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee, Grandmaison, Peterson, and Dennis to incorporate the teachings of Seufert to generate and dynamically select questions and answers using a subset of user activity data in which that subset is accessed according to user preferences expressed in user profile permissions and to determine a frequency of questions and a presentation time for the questions based on the frequency of the questions. The modification would have been obvious because one of ordinary skill would have been motivated to improve the derivation of pertinent insights into user psychological properties by encouraging the participation of users in the gamified question-answer process by allowing the user to grant access permission to user-selected/preferred personal data while providing motivation to the user to expand the scope of the permissions over time to maximize the response frequency to questions (Seufert, [p. 485, Section IVC, p. 486, Section V, p. 487, Section VI, Figure 4]).
However, Lee, Grandmaison, Peterson, Dennis, and Seufert do not explicitly teach … based on the one or more user profile permissions; and determining, by the computer device,   … the one or more user profile permissions, and a predetermined delay. Seufert does not disclose a delay with respect to the presentation of a question or that the presentation time or the frequency of the questions is derived from user-specific (profile) attributes or specifications.
However, Pracar, in the analogous environment of generating and presenting memory-test questions and answers to a user, teaches wherein dynamically selecting the one or more cognitive questions further comprises:… determining, by the computer device,   a frequency of questions …; and determining, by the computer device,   a presentation time for the one or more cognitive questions based on the frequency of questions, …, and a predetermined delay (See at [0022] FIG. 1 illustrates one example of a system configured to monitor memory lapses of a user with Alzheimer's disease (AD). As shown, the system 101 includes a band 121 with a memory 103, processor 105, and interface 111. In the present exemplary embodiment, interface 111 is a display or touch screen configured to present a memory test to a user., Further at [0048] According to the present exemplary embodiment, the system first determines the time interval over which the memory test will span at 301. For instance, a span of 3 hours could be chosen for a short-term memory test in which a response is provided initially, and a prompt for this response is given at 3 hours. In contrast, a short span of a few minutes may be long enough to present a question and receive a response for a long-term memory test., Further at [0053] FIG. 4 illustrates an example of tracking the memory of a user with Alzheimer's disease over time. In the present exemplary embodiment, a user is presented with memory tests spanning a specified block of time at 401. For instance, a user can be presented with two short-term memory tests in one day, where one day is the specified block of time., Further at [Claim 1] Claim 1: 1. A system for monitoring the progression of Alzheimer's disease, the system comprising: a first output interface configured to present a memory test to a user at repeated periodic intervals; wherein a cognitive memory test is administered to the user according to both a predetermined frequency (repeated periodic intervals – i.e., Pracar teaches a frequency like Seufert but more narrowly in which that frequency has a particular numerical value) and a predetermined delay (e.g. 3 hours for a short term memory test or the span of time associated with that test).) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee, Grandmaison, Peterson, Dennis, and Seufert to incorporate the teachings of  Pracar to dynamically select the one or more cognitive questions further comprises by determining, by the computer device,   a frequency of questions and determining, by the computer device,   a presentation time for the one or more cognitive questions based on the frequency of questions, and a predetermined delay. The modification would have been obvious because one of ordinary skill would have been motivated to improve treatment for progressive cognitive disorders through accurate, non-invasive, and periodic or contextual administration of memory tests through automated memory testing to accurately capture data indicative of the progression of the cognitive disorder for medical caregivers (Pracar, [0007, 0021]).
However, Lee, Grandmaison, Peterson, Dennis, Seufert, and Pracar do not explicitly teach … based on the one or more user profile permissions; …the one or more user profile permissions. Although Pracar teaches a periodic administration of tests or test administered in response to user contextual information, he does not explicitly disclose that the presentation time or the frequency of the questions is derived from user-specific (profile) attributes or specifications.
However, Blackwell, in the analogous environment of generating and presenting memory-test questions and answers to a user, teaches wherein dynamically selecting the one or more cognitive questions further comprises: … determining, by the computer device,   a frequency of questions based on the one or more user profile permissions; and determining, by the computer device,   a presentation time for the one or more cognitive questions based on the frequency of questions, the one or more user profile permissions, … (See at [0188] Furthermore , being able to link this to contextual information about physical location , and physical activity through the smart phone - device interaction can allow cognitive tests to be triggered at relevant times as influenced by the behavioural data. For example, when in a pre - specified location or when sensed behaviour such as long periods of inactivity are detected ., Further at [0201] Feedback can also occur at pre - programmed times determined by the carer or doctor. For example a cognitive test can be activated every morning in order to provide the doctor with a more complete pattern of symptoms in between clinical assessments., Further at [0188, 0201, 0210, 0222]  The cognitive assessments may be triggered in response to behavioural data sensed by the wearable device or at fixed time intervals ., Further at [0210] Cognitive tests and other questions are triggered at fixed timepoints or in response to sensed behaviour ( e . g . periods of inactivity of a given duration ) .; wherein a cognitive memory test is automatically administered/presented to the user according to a user-dependent/specific (and user-condition-specific) frequency (e.g. every morning or in response to a pre-specified location the user is at) such that this frequency is specifiable by the doctor or “carer” (repeated periodic intervals or pre-specified location) in which this specification is being interpreted as a user profile permission since it is a configurable setting determined for the user by a medical caregiver according to user attributes.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee, Grandmaison, Peterson, Dennis, Seufert, and Pracar to incorporate the teachings of  Blackwell to dynamically select the one or more cognitive questions further comprises by determining, by the computer device,   a frequency of questions based on the one or more user profile permissions and determining, by the computer device,   a presentation time for the one or more cognitive questions based on the frequency of questions based on the frequency of questions, and a predetermined delay. The modification would have been obvious because one of ordinary skill would have been motivated to improve efficiency and cost of brain disorder treatment and empower individuals to manage their cognitive health through automated memory testing that is responsive to user behavioral, activity, and medical information (Blackwell, [0033, 0038, 0040, 0042]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mora et al. (“Gamification of cognitive training: a crowdsourcing-inspired approach for older adults”, Interaccion ’16, September, 2016, pp. 1-8) teach the gamification of cognitive tests for the elderly based on crowdsourcing-based incentives.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LEWIS KULP whose telephone number is (571)272-7983. The examiner can normally be reached M, Th, F 8-5:30; Tu 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT LEWIS KULP/Examiner, Art Unit 2124                                                                                                                                                                                                        
/Kevin W Figueroa/Primary Examiner, Art Unit 2124